 490DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Local 600, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL, is alabor organization within the meaning of Section 2 (5) of the Act3.By discharging Tressie Walker on February 23, 1953, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act4.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.andUNITED BREWERY AND SOFT DRINK WORKERS LOCAL20,INTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL, SOFT DRINK & DISTILLERY WORKERSOF AMERICA, CIO. Case No. 9-CA-418. April 23, 1954DECISION AND ORDEROn June 30, 1953, Trial Examiner Charles L. Fergusonissued his Intermediate Report in the above -entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, i with the following additions and modi-fications:1.Before and at the hearing, the Respondent raised as anissue, and sought to litigate, the compliance with Section 9(h)of the Act by the charging Local (United Brewery and SoftDrink Workers Local 20, International Union of United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America,CIO), by theInternationalUnion of which the Localis a con-stituent, and by the Congress of Industrial Organizations. Insupport of its position, the Respondent contended that W. B.Taylor, the CIO regional director in Louisville, Kentucky,exercised administrative and executive duties and powersover Local 20 of the Brewery Workers; that Taylor was in factan officer of the CIO although not listed as such in its con-stitution and bylaws; and, accordingly, that Taylor was requirediWe reject as lacking in merit the contention made by the Respondent in its brief thatthe Trial Examiner was biased or prejudiced against it.108 NLRB No. 81. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.491under Section 9 (h) to file a non-Communist affidavit,which hehad not done. Relying on the Board'spreviously announceddoctrine that a union's compliance may not be litigated in acomplaint proceeding,theTrial Examiner rejected variousoffersof proof madeby theRespondents,denied the Re-spondent'svariousmotions,and otherwise prevented theRespondent from litigating the subject of the CIO's compliance.In its brief to the Board,the Respondent asserts that it desiredto show at the hearing that the failureof Taylorto comply withtheAct wasa circumvention thereof,and that the failure tolistTaylor'sname as an officer of the CIO, in either theCIO's constitution or its bylaws, was an attempt to evade theAct.The Board has ruled that the compliance status of a unionwhichisrequiredto complyis a matter for administrativedetermination,and not one to be litigated in complaint 2or representations proceedings.4A recognition of the need toexpedite the hearing of cases and the resolution of issues ontheirmerits was the reason for the adoption,and still is thereason for the retention,of this rule.I Although adhering tosuch rule,theBoard has nevertheless permitted,and evenencouraged,6parties to Board proceedings to bring to theBoard's attention matters affecting the compliance status ofunions.The Board thus has specifically provided in Section102.13 (b) (3) of its Rules and Regulations,Series 6, asamended, for an investigation"where the Board has reasonablecause to believe" the filing requirements of Section 9 (h)of theAct are being purposely evaded,as is now contended bythe Respondent. To assist the parties in calling such mattersto its attention,the Board has adoptedthe policyof having itsagents release to interested parties, under proper safeguards,names of designated union officers and of persons who havefiled the required affidavits.7Fu-thermore,the Board willentertain motions regarding the compliance status of unions, 6will consider such information as maybe submitted in deter-mining whether a situation warrants further investigation,,92Shawnee MillingCo., d/b/a Pauls Valley Milling Co., 82 NLRB 1266, 1267.3Lion Oil Co., 76 NLRB565, 566.4This isin distinction to the question whether a particular organization is a labor organi-zation and one which is required to comply.N. L. R B.v.Highland Park Mfg.Co., 341U S 322.5Lion OilCo., supra; Baldwin Locomotive Works,76 NLRB 922,923; O. D Jennings & Co.68 NLRB 516, 518.6Sunbeam Corporation,94 NLRB 844.7Sunbeam Corporation, supra.in the present case,the Respondent requested such compliance data and was furnished inwriting the names of the officersof the CIO,as well as of the Brewery Workers and itsLocal 20,together with a statement that Taylor was not listed as an officer.8Cf.Metropolitan Life InsuranceCompany,90 NLRB 935, in which an employer filed anaffidavit with itS' objections to an election,asserting that the actual leaders of the union hadnot filed non-Communist affidavits.9 See Luckenbach Steamship Company,Inc., 103 NLRB1; Aerovox Corporation,1b4 NLRB246, enfd.Aerovox Corporationv.N. L. R. B., 211F. 2d 640(C A., D. C.). 492DECISIONSOF NATIONAL LABOR RELATIONS BOARDand has in fact conducted such investigations.If the needtherefor is shown, the Board will conduct a hearing in whichthe issue can be heard and determined.The occasion thusafforded the parties to institute collateral proceedings, and tohave compliance matters heard and decided,is real and notillusory for the outcome of such a collateral proceeding mayaffect the substantive aspects of a pending case. 10To summarize, then, although compliance matters may not belitigated in Board representation or complaint proceedings,it has been the Board's practice to permit parties to represen-tation and complaint proceedings to cause to be instituted anadministrative investigation of those compliance matters whichtheBoard may properly decide, in collateral proceedingsbefore the Board. We hereby affirm our intention to continuethat practice.Whether and to what extent the Board decisions on complianceare reviewable by the courts,it is for the courts, and not thisBoard, to say. u Suffice to say that the Board has established aregularized procedure pursuant to which compliance issuescan be raised and determined in collateral proceedings; andthat,where noncompliance is established and the resultingdetermination affects the substantive aspects of cases pendingbefore the Board or the courts, the Board will take appropriatestepsto effectuate the filing provisions of the Act. Furthermore,if parties to pending cases seek court review of our collateralcompliance determinations, 12 and if review is permitted bythe courts, the above-outlined procedure will, we believe,provide a complete and adequate record for review. isAs already stated, in this case the Respondent did notattack the Union's compliance in a collateral administrativeproceeding,but sought to raise the subject at the hearingon the merits. In conformance with the Board'srule setforth above, the Trial Examiner properly refused to hearevidence thereon 14 and properly denied the Respondent's mo-tions.Moreover,had the Respondent proceeded by an ap-propriatemotion to the Board,and had the Respondentestablished in a collateral proceeding what it had offeredtoprove at the hearing herein, we are satisfied,and find,that under the Board's present"constitutional"test, suchproofliE. g., in Sunbeam Corporation, supra, the Board conducted a further administrativeinvestigation of the union's compliance status, Compliance Status of Local No. 1150, UE,96 NLRB 1029, and thereafter vacated its prior certification and its outstanding order tothe employer to bargain with the union, Sunbeam Corporation, 98 NLRB 525.u See N. L. R. B. v. Highland Park Manufacturing Co., 341 U. S 322.S Cf. N. L. R. B. v. Red Rock Co., 187 F 2d 76, 77 (C. A. 5).I3Board Member Rodgers is of the opinion that these issues are reviewable by the courtsin the manner provided for by Section 10 (e) and (f) of the Act.i4American Rubber Products Corp., 106 NLRB 73; Comfort Spring Corporation, 90 NLRB173.Contrary to the contention of the Respondent, we do not view the decision of the SupremeCourt in N. L. R. B. v. Highland Park Manufacturing Co., 341 U. S. 322, as requiring thatthe determination of compliance issues be made in the proceeding on the merits. COCA-COLA BOTTI;.ING COMPANY OF LOUISVILLE, INC.493would fall short of substantiating the Respondent's contentionthatTaylor was an officer of the CIO. Under the Board's"constitutional"test, an officer is a person occupying a posi-tion identified as an office in a union'sconstitution; >sand itdoes not appear that Taylor is a person occupying such a posi-tion in the current CIO constitution. Nor does it appear, astheRespondent states in its brief, that the position whichTaylor occupies was omitted from the CIO's constitution inorder to evade or circumvent the filing requirements of Section9 (h). An examination of the constitutions of the CIO for theyears 1946 through 1953, inclusive, which covers a periodboth preceding and following the passage of the Taft-HartleyAct, shows that Taylor's position was never designated as aCIO office. 16 Accordingly, we reaffirm the Board's deter-mination, made in the earlier representation case 17 involvingsimilar issues raisedby theRespondent,and nowhold thatthe CIO is in compliance, and that the Respondent's contentionswith respect to the matter made in this case lack merit."We adopt the Trial Examiner's finding that Local 20of the Brewery Workers, CIO, is a labor organization whichadmits to membership employees of the Respondent. The Re-spondent contends that Negro employees "will never becomemembers of the Union." However, the undisputed evidenceis that shortly after the Union beganorganizingthe Negroandwhite employees at the Respondent Company, someNegroes were"obligated" and "admitted to membership" inthe Union. Moreover, there is no showing that the petitionerwill not accord adequate representation to the Negro em-ployees. 19 We therefore find no merit in the Respondent'sexception to the finding.3.The Respondent also excepts to certain factual findingsof interrogation based on the conduct of Sales Manager Miller,because he was not listed as one of Respondent's agents alleged15 Sec. 102.13 (b) (3), National Labor Relations Board Rules and Regulations, Series 6, asamended.Chairman Farmer and Member Rodgers join in this decisionas a properapplication oftheexisting rule but are not to be taken as necessarilyagreeingto the Board's currentconstitutionaltest as the exclusive basis for determining compliance.16 As the CIO does not have a set of bylaws dealing with this or any other matter, theRespondent's contention that Taylor's position was purposely omitted thereform lacksmerit.17Coca-Cola Bottling Company, 96 NLRB 1425.i8We alsoreject theRespondent's contention that compliance must be alleged and proved.The Board and the courts have unanimously held to the contrary. N. L. R. B. v. GreensboroCoca ColaBottlingCo., 180 F. 2d 840 (C. A. 4); N. L. R. B. v. Red Rock Co., 187 F 2d 76(C. A. 5), cert. denied-341 U. S. 950; N. L. R. B. v. Wiltse, d/b/a Ann Arbor Press, 188 F.2d 917 (C. A 6), cert. denied 342 U. S. 859; N. L. R. B. v. Vulcan Forging Co., 188 F. 2d927 (C. A. 6); N. L. R. B. v. I. F. Sales Co., 188 F. 2d 931 (C A. 6); Law and Son v.N.L.R.B., 192 F 2d 236 (C. A. 10); N L. R B. v. Service Metal Industries, 201 F. 2d48 (C. A. 6); and Victor Products Corp. v. N. L. R. B , 208 F. 2d 834 (C. A., D. C.).19 Texas and Pacific Motor Transport Company, 77 NLRB 87, 89; Norfolk Southern BusCorporation, 83 NLRB 115.1 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have committed such interrogation in the General Counsel'sstatement tomake complaint more definite and certain,which was furnished the Respondent upon order of the TrialExaminer. 2° As evidence of such interrogation by Miller wasintroduced at the hearing without any objection, claim of sur-prise, or request for postponement being made by the Re-spondent, and as the issue was fully litigated, we find that theRespondent was not prejudiced by the omission in the GeneralCounsel's statement." We therefore find no merit in theRespondent's exception.4. In view of our agreement with the Trial Examiner'sfindings that by the conduct detailed in the IntermediateReport the Respondent violated Section 8 (a) (1) of the Act,we find it unnecessary to rely upon any additional finding thatthe acts of interrogation, standing alone, are violative ofthe Act.225.We also agree with the Trial Examiner that the Re-spondent discharged employees Hoagland, Kamenish, andBrooks in violation of Section 8 (a) (3) and (1) of the Act.23ORDERaUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, Coca-Cola Bottling Company of Louisville, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in United Brewery and SoftDrink Workers Local 20, International Union of United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America,CIO, or any other labor organization, by discriminating in anymanner against any of its employees in regard to their hireor tenure of employment, or any term or condition of em-ployment.2OMillerwas listed in the statement as being responsible for other 8 (a) (1) violations,I.e.,making threats,creating impression of surveillance,and circulating antiunion petition.21PremierWorsted Mills,85 NLRB 985,enfd.N. L R B.v.Premier Worsted Mills,183 F. 2d 256(C. A. 4).22Member Murdock sees no reason not to rely on the Trial Examiner's findings withrespect to interrogation as they appear entirely correct,23The Respondent states in its brief that its counsel"has seen,and examined,writtenwaivers of reinstatement for each of these men," and that Hoagland is a fugitive fromjustice,has been indicted for armedrobbery,and is suspected of implication in four addi-tional armed robberies.As these assertions are outside the record, and as they refer tomatters which allegedly occurred after the hearing and which do not affect our determina-tion of unfair labor practices on the part of the Respondent,we find that such matters shouldmore properly be left for determination at the compliance stage,at which time the facts maybe orderly developed as evidence,in the event of disagreement on the amount of back paydue and the right of reinstatement.We expressly reserve the right to modify the back-payand reinstatement provisions of our order herein if such action should be required by factsnot now in the record or by specific circumstances not now apparent.Crowley's Milk Com-pany,Inc., 88 NLRB 1049, 1052. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.495(b) Interrogating or questioning employees concerning theirunion activities,connections,or sympathies;threatening em-ployees, or any of them,with the loss of their jobs, or im-pairment of job security or tenure,because of union activityormembership,or lending assistance in the formation of aunion in the plant;attempting to ascertain the position of itsemployees in reference to the formation of aunion in the plant,by causing to be presented to them, and soliciting them to sign,written antiunion statements or declarations;or seeking toinduce, or directing,any of its employees to report to it onthe union activities of other employees.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistUnited Brewery and Soft Drink Workers Local 20,InternationalUnion of United Brewery, Flour, Cereal,Soft Drink & Dis-tilleryWorkers of America,CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities,except to the extent that such right maybe affected by an agree -ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to each of the following- -Delmar Hoagland, FrankKamenish, and Thomas Brooks--immediate and full rein-statement to his former or a substantially equivalent posi-tionwithout prejudice to his seniority or other rights andprivileges,andmake him whole, in the manner set forth inthe section of the Intermediate Report entitled"The Remedy,"for any loss of pay he may have suffered by reason of Re-spondent's discrimination against him.(b) Upon request make available to the Board and its agentsfor examination and copying,all payroll and other recordsnecessary or useful to a determination of the amount of backpay due under the terms of this Order.(c) Post at Respondent's plant and office.in Louisville, Ken-tucky,copies of the notice attached hereto marked "Ap-pendix." I Copies of such notice, to be furnished by the Re-gional Director for the Ninth Region, shall,after being dulysigned by Respondent's representative,be posted by it im-mediately upon receipt thereof, and maintained for at leastsixty(60) consecutive days thereafter in conspicuous places,including all places where notices to employees customarilyare posted.Reasonable steps shall be taken by Respondent24In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDto insurethatsuchnoticesare not altered,defaced, orcovered by any othermaterial.(d) Notify the RegionalDirectorfor the Ninth Region inwriting,within ten (10) days from thedateof this Order,what stepstheRespondent has takento comply herewith.Member Beeson took no part in the consideration of theabove Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyour employees that:WE WILL NOTdiscouragemembershipinUnitedBrewery and Soft Drink WorkersLocal No.20, Inter-nationalUnion ofUnited Brewery,Flour, Cereal, SoftDrink & DistilleryWorkers ofAmerica, CIO, or any otherlabor organization,by discriminating in any manner againstour employees in regard to their hire or tenure of em-ploymentor any term or conditionof theiremployment.WE WILL NOTinterrogate Or question our employeesconcerning their union activities,connections,or sym-pathies, or threatenany of them with theloss of his jobor impairmentof jobsecurity or tenure because of hisunionactivityor membership,or solicit them, or causethem to be solicited,tosignantiunion.petitions ordeclarations,or seek to induce or direct them, or anyof them, to report to us on the union activities of otheremployees.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of therights to self-organization,to formlabororganizations,to join or assist the above-named or any other labororganization,to bargaincollectivelythrough representa-tivesof their own choosing,and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all such activities except to the extent thatsuch rightsmay beaffected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of theAct.WE WILL offertoDelmar Hoagland,FrankKamenish,and Thomas Brooks immediate and full reinstatementtotheir former or substantially equivalent positions COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.497without prejudice to their seniority or other rights andprivileges,andmake them whole for any loss of paythey mayhave suffered as a result of our discriminationagainst them.All our employees are free to become or remain membersof the above-named Union or any other labor organization. Wewill not discriminate in regard to the hire or tenure of employ-ment or any term or condition of employment because ofmembership in or activity on behalf of any such labor organi-zation.COCA-COLA BOTTLING COMPANYOF LOUISVILLE, INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed and served by United Brewery and Soft Drink Workers LocalNo. 20, International Union of United Brewery, Flour,Cereal, Soft Drink & Distillery Workersof America, CIO, herein called the Union, the General Counsel of the National Labor Re-lationsBoard, 'by the Regional Director for the Nuith Region (Cincinnati, Ohio), issueda complaint against Coca-Cola Bottling Company of Louisville, Inc., herein called Respondent,butmore often referred to as the Company, alleging that Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136, herein called theAct.Copies of the charges, complaint, and notice of hearing were duly served upon theappropriate parties.With respect to the unfair labor practices, the complaint alleged, in substance, thatRespondent (1) discriminatorily discharged Delmar Hoagland, Frank Kamenish, and ThomasBrooks on separate dates in April and May of 1951, and thereafter failed and refused toreinstate them; and (2) from about April 25, 1951, and at all times thereafter, interrogateditsemployees concerning their Union membership, sympathy, and activities, threatenedto discharge its employees and take economic reprisals against them and informed them thatitwas aware of their membership in, sympathy for, and activities on behalf of the Union,for the purpose of discouraging membership in and activity on behalf of the Union, prepared,caused to be circulated, and solicitied its employees to sign an antiunion petition for state-ment, and directed and suggested to its employees that they engage in surveillance of the Unionactivities of fellow employees, and report information so secured to it. Respondent's answerdenies that it committed unfair labor practices as alleged in the complaint.Pursuant to notice a hearing was held at Louisville, Kentucky, before me, Charles L.Ferguson, the undersigned Trial Examiner duly designated by the Chief Trial Examiner toconduct same. All parties appeared and were represented at said hearing, and were accordediThe term General Counsel when used herein includes the attorney representing the Gen-eral Counsel at the hearing. The National Labor Relations Board is referred to herein as theBoard.- 339676 0 - 55 - 34 498DECISIONOF NATIONAL LABOR RELATIONS BOARDfull opportunity to be heard, to produce, examine, and cross-examine witnesses, to introduceevidence relevant to the issues, to argue orally upon the record at the conclusion of theevidence, and to file briefs and proposed findings of fact and conclusions of law. All partieswaived oral argument. The General Counsel and Respondent have filed briefs which have beenexamined and considered.Respondent also filed proposed findingsof fact whichare herein-after ruled.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTThe Company is engaged in bottling, selling, and distributing Coca-cola. Its plant andplace of business are located at Louisville, Kentucky. By agreement of the parties the samecommerce facts which had previously been stipulated in Coca-Cola Bottling Company (Re-spondent here), Case No. 9-RC-1235 (96 NLRB 1425), initiated by a representation petitionfiled by the charging Union herein, were adopted and made a part of the record in this case,as follows:The Coca Cola Bottling Company of Louisville, Kentucky, is engaged in the bottlingand sale of soft drinks under contract with the Coca Cola Bottling Company (Thomas,Inc.) Chattanooga, Tennessee, incorporated under the laws of Tennessee. Annual purchasesby the Company are in excess of $ 750,000, in excess of 75% of which are made in statesother than the State of Kentucky. Annual sales are in excess of $ 750,000, of which ap-proximately 20% representsalesto purchasers located in the State of Indiana.Upon the foregoing stipulated facts the Board,in its Decision and Directionof Election inCase No. 9-RC-1235,issued November14, 1951, found that the Company"is engaged incommerce within the meaningof the Act."IL THE ORGANIZATION INVOLVEDUnited Brewery and Soft Drink Workers LocalNo.20, International Union of United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America, CIO, is a labor organization whichadmits to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The Company's plant, its operations, andother background factsAs stated, Respondent Company is engaged in bottling, selling, and distributing Coca-cola.Itsplant at Louisville, Kentucky, serves adjacent territory in that State and the State ofIndiana.The Company has carried on this business in Louisville for over a quarter of acentury. Carl Ferst, the superintendent of production, said he had been employed by theCompany for 38 years. Other supervisory employees mentioned having worked there from18 to 30 years. Apparently operations have been carried on at and from the present plantpremises for something like the last 10 or 12 years. There are 4 departments respectivelyemploying nonsupervisory employees approximated as follows: Production, about 80; sales,62 to 65; cooler, 8 or 10; and advertising, about 8; or a total, excluding supervisory and officeemployees, varying from about 158 to about 163 employees.At all times material herein Martin L. Schmidt, vice president and treasurer of theCompany, was in charge "generally" of the entire operation. Carl Ferst, above mentioned,is and at all material tunes was superintendent of the production department. Schmidt saidthe "about 80 people" in the production department "do everything connected with the manu-facture of the product, and the operation of the plant itself" which includes taking the casesof empty bottles "from our route-salesmen when they come back with empties, cleaning thebottles, putting the product back in the bottles, putting the bottles in the cases and sending"the refilled cases out to the trucks to go out again. The cases of empties when returned COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.499to the plant were routed first to the basement where the empty bottles were cleaned, beingprocessed in what are referred to as "soaker machines." The bottling was done on the firstfloor. It appears that the "around 45" production employees working in the basement, at thetimesmaterial, were all colored. Their immediate foreman, George Clarence Sargeant,who had been with the Company 18 years, is white. There were 8 colored boys working onthe first floor whose job was to stack the cases and load the trucks, making approximately53 colored employees in the production department. The remainder of the employees inthat department and all of the employees In the other departments were white.WilliamM. Miller was sales manager. At the time of the hearing he had been regularlyemployed by the Company for 25 years, and had been sales manager for 12 years. Thesales department operates 57 sales routes, 12 of which are interstate, serving territory inIndiana.Each route is manned by a route salesman,also referred to at times as a driversalesman, who drives a truck over his route and supplies the customers along the route.The various places of business on a route to which Coca-cola is regularly sold and deliveredby the route salesman are called "stops." Under Miller, the sales manager, are 4route supervisors, called "route managers," and "each has several routes under his juris-diction ... roughly one-fourth of the routes." The routemanagers,at allthe timesmaterial,were Raymond Sheehan, Carl H. Bunning, Sr., -Irwin F. Hartmann, and Will B. Marty. Inaddition to the route salesmen the sales department'maintains a staff of telephone salesmenor special delivery salesmen who operate small trucks and make special deliveries on orderscoming in over the telephone, and to functions of churches, schools, or lodges not coveredby regular route deliveries, or to a regular stop which may have been missed or which hadrun short of Coca-cola. Telephone salesmen also substitute when a regular route salesmanis ill or off for any reason. These telephone or special delivery salesmen number ordinarily5 to 8, according to Schmidt, but Miller stated that normally they had anywhere from 4 to12 telephonesalesmen.All of the supervisors mentioned, except Route Manager Marty, testified, and their namesfigure prominently in the testimony. The Union commenced its effortto organizein the plantinApril 1951. Throughout the campaign which followed, the Union's principal support andresponse seems to have been among the route or driver salesmen, all white, and the coloredworkers in the production department. Without a question of a doubt, Delmar Hoagland,a route or driver salesman, initiated the Union movement in the plant, in the promotion ofwhich he was, almost from the very beginning, joined by Frank Kamenish, another route sales-man, and Thomas Brooks, a colored basement worker, who worked on a soaker machine.The employment of Hoagland, Kamenish, and Thomas Brooks2 wasterminated, in that order,in the early stages of the Union campaign. The complaint alleges that these three employeeswere discriminatorily discharged in violation of Section 8 (a) (3) and(1) of the Act.B. The beginning of the Union campaignDelmar Hoagland, who at the time was a route salesman, frequently talked with FrankPilato,a brewery driver for a Louisville brewery and a member of the charging Union,while they were eating lunch together at a restaurant where they frequently met at lunchtime, about the possibilities of the Union organizing in the Coca-cola plant, and in thefirst part of April 1951 Pilato put Hoagland in touch with Karl Saier, secretary and businessagent of the Union. Saier first contacted Hoagland by telephone "around April 10," andshortly after that date Hoagland went to Saier's office in Louisville where and when theydiscussed getting a Union campaign underway at the Coca-cola plant, and Saier furnished Hoag-land with Union authorization cards and told him to distribute them among the employees ofthe plant. On this occasion Saier also assured Hoagland that "if the men at Coca Cola wantedthe Union he (Saier) would do all he could to help." Immediately thereafter Hoagland gavesome of these cards to Kamenish and some to Thomas Brooks. Kamenish places the time thatHoagland first approached him about getting the Union in the plant as "about the middle ofApril," at which time he told Hoagland he "would go along with it" (the Union). As furtherplacing the first Union activity in the plant as about "the middle" of April is the testimony2 The full name Thomas Brooks is generally used herein as there were three Brooksbrothers employed at this plant at the time, Thomas and Carnie, who testified as witnessesfor the General Counsel, and another, Lavell, was not called as a witness. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDofGeorgeMialback, who was at the time a route salesman,that about that time 3 he wasleaving the plant on a Saturday afternoon,having finished his route,and that Hoagland andanother plant employee,Bill Shad, who were standing near the exit,called him aside andtold him"they was going to try to organize Coca Cola and asked"him if he "would help,"and he told them he would. That was the first he had heard about a union in the plant.C. Union organizationalactivityand incidents in connectiontherewith from the middleof April to April 25WhenHoagland enlisted Kamenish in theUnionmovement and gave him some of theUnion authorization cards he had received from Saier,he told Kamenish that"there wasgoing to be a (union)meeting later on in the month"and suggested that in the meantimeKamenish find out what he could"from different ones,"and "let him (Hoagland) knowhow they react."Thereupon Kamenish proceded to talk to other drivers about organizinga union,and urged them to come to the meeting,later to be announced,and find out aboutthe Union and gave some of them cards(the Union authorization cards which Hoagland hadgiven him).At the time Kamenish did not know when the proposed Union meeting for theCompany employees would be held. He later learned it was to be on April 25. From thebeginning of the Union campaign,about the middle of April, initiated and led by Hoagland,to the time Hoagland was discharged on April 28,Kamenish met and conferred with Hoaglandquite often about the progress of the campaign.Thomas Brooks passed the Union authorizationcards which he received from Hoagland"around to differnet fellows in my department (thebasement workers, all colored)to sign."He returned the signed cards to Mr.Hoagland.Following his conference with Saier at Saier's office, Hoagland not only enlisted Kamenishand Brooks in the campaign to organize a union in the plant,but he himself from about April15engaged in the distribution of Union cards to various of his fellow employees, and intalkingwith them about organizing a union and soliciting them to join the Union.Before,but how long before does not appear,April 25,Hoagland turned over to Saier the signedauthorization cards which he had to that time received from Kamenish and Thomas Brookstogetherwith those which he himself had obtained, and at that time it was decided by Saierand Hoagland to hold a Union meeting for the employees,at the Union hall,on the night ofApril25. Saier said that he called the meeting through Mr. Hoagland and instructed Hoaglandto inform the employeeg that there was going to be a meeting,and the time and place.Hoagland,Kamenish,and Thomas Brooks joined in notifying their fellow employees of the date, time,and place of this meeting by word of mouth.Schmidt, the general manager of the Company,said he first heard rumors of the Unionorganization going on in the plant "between the 15th and 20th of April."Fred Marty, a routesalesman and a brother of Route Manager Will B. Marty, called as a witness by Respondent,said that in April"itwas generally known around the plant that the Union was trying toorganize"the employees. John Biechner,a driver salesman, called as a witness by Re-spondent,said that in April and May he "heard about the Union being organized in the plant."Florence Van Natta,also called by Respondent,worked in the bottling department on thefirst floor.She said she "knew a union campaign was going on around April and May."Richard Davis, a colored basement worker, who at the time of the hearing was stillemployed at Respondent's plant, had,as described by Schmidt,"very poor eye sight, terriblypoor."I gathered from his appearance as a witness and incidents occurring during the givingof his testimony that while not totally blind his sight is very defective. Schmidt said thatbecause of the sight handicap Davis was not able to perform general work, and "we givehim duties that he can perform fairly well."Schmidt said further,"We have helped himget in contact with the people who are in that rehabiltation work," but the Company has notextended financial assistance.Ferst said,"We have looked after Richard(Davis)a wholeloton account of his eyes, and helped him out a little bit, got him doctors." At the timethe Union organizational activity in the plant commenced Davis had been regularly employed3Mialback said this occurred "sometime in April or May," the "middle of May, or some-thing like that." It is clear beyond doubt that upon his whole testimony he meant "middle"of April. That he meant to say the "middle of the month" is evident. His later testimonyshows that it was before Hoagland was fired and that was April 28, Mialback resigned andleft the plant in May. Anyway by the middle of May the Union campaign was far advanced. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.501there for more than 5 years. At the time of the incident, which immediately follows, Davis,while fully aware of and informed about the Union activity going on in the plant, had not joinedthe Union. Afterward, although when, or about when, is not stated, he signed a union card,and attended Union meetings.Admittedly before, but it does not appear how long before, April 25, although it could havebeen a few days at most, Davis came in one morning and found that his timecard had been"pulled." He "went downstairs" (the basement) and asked Sargeant, the basement foreman,why his timecard was missing. Sargeant said "he would go up and see about it." Sargeantwent upstairs to the office and upon returning told Davis that Ferst and Schmidt wanted tosee him in the office, but didn't say anything about the missing card. Davis went to Ferst'soffice.Ferst's greeting was in the form of an inquiry as to how long he (Davis) "had beenhere." Davis replied, "A little over five years," whereupon Ferst said, "We have beenmighty nice to you," and Davis answered, "You have." Ferst then told Davis "to wait aminute" and a few minutes later took him into Schmidt's office where Schmidt was awaitingthem.The following, with excerpts from Davis' testimony arranged in what appears to have beenabout the continuity of the conversation, represents Davis'version of what was said by Schmidt,Ferst, and himself during this conference or interview in Schmidt's office. Schmidt opened theinterview with the statement, in the nature of, or in effect, an inquiry, that "they had heardthat I was involved in organizing a union among the colored boys downstairs. 1 told him I wasn'tinvolved in trying to organize no union. He said, 'Your name was told to us that you was theleader of the boys downstairs in organizing the Union.' I said, 'Who told you.' He says, 'Weare not going to tell you.' Mr. Ferst 4 said that, 'It was told to us that you and Shorty (HaroldMose) was passing out soma: cards.' I told him I didn't know anything about passing out anycards. ...Mr. Ferst asked me where did I work before I came there so I told him I workeddown at the Klaver Packing Company. He (Ferst) asked me why did I. leave, and I told himIdidn't like my work (there).5 Mr. Ferst asked me why did I come here and start something,and I told him, 'I am not starting anything,the way it sounds to me everybody out here seemsto want a union from the truck drivers clean through the plant.' And Mr. Schmidt said, 'Weheard about the truck drivers, butwedidn'tknow anything about the boys down in the basement.'Mr. Ferst asked me, 'Why don't you go back down there' (the I<laver plant) and I said, 'Ididn't like my work (there),' and he asked me did I like my work here. I told him yes, that ifI didn't like it I would not have stayed the length of time I had. I asked him was I fired. Mr.Schmidt said 'No.' I asked him why my card was pulled, and Mr. Ferst said that was theonly way they had of getting me in the office. I said, no it wasn't, 'You have a foreman downthere to call me into the office without pulling my card.' I said, 'that makes a person thinkhe is fired or something.' He (Ferst) said, 'No, you are not fired, we just wanted to get youin here to talk to you' after he heard I was involved in the Union. I asked him, why did he pickon me ... I didn't know anythingaboutit(theUnion). He says,'Well,your name was mentioned.'In the meantime he was still holding my time card. He asked me, 'What do the boys downstairswant in organizing a union.' I says, 'The way I heard, they want more paid holidays and betterworking conditions, I guess,' and then Mr. Ferst says, 'I think we have one of the best placesaround here for working.... Quite a few other soft-drink companies don't have coloredworking there, and we have more colored here than any other soft-drink company in the city.We have nice showers for you and give you three paid holidays.' Then he marked my card upand Mr. Schmidt dismissed me from his office, and told me to go back to work."Ferst explained why he pulled Davis' card in this manner, that "I take" his "card out ifIwant to see a boy" and "he knows" by that "I want to see him before he goes to work"as there is "nobody around to tell him." He seems to suggest such action was not unusual.Be that as it may; and his is the only testimony about the matter, if any such practiceexisted Davis knew nothing about it, or what the absence of his card meant, nor apparentlydid Sargeant, his foreman. After Sargeant made inquiry about it at the office and reportedtoDavis that Ferst wanted him at his office Davis' reaction was that he was about to be"fired or something," and it was in that state of mind he reported to Ferst at his office.4 The first part of the direct examination is not definite or specific about which statementswere made by Schmidt and which by Ferst but that is pretty well clarified later in the directexamination and on cross-examination.s Davis said that at the Klaver Packing Company he "worked in blood all the time, and (forthat reason) I didn't like my work, there," and that he told Ferst that on this occasion. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to why he summoned Davis to his office that morning, Ferst said that a "lot of tunes"during the days preceding the day of this interview he had seen colored workers gather insmall groups "talking," that he "would see Richard (Davis) and a few of them in a group,"but "I don't know what they were talking about ... they would scatter when I came around,"and that Thomas Brooks "was in a lot of" these groups, "so was all of them," the contextindicates that reference here was to the colored workers. Ferst claims he was disturbedabout whether "they were sore at me, sore at the Company, or what they were mad about.It just looked like they were mad." How or why he arrived at such a conclusion is not stated.Ferst said that the evening of the day before he summoned Davis to his office he told Schmidt"that there is something wrong, I don't know whether these boys are mad at me, or just whatit is," and it was decided that Davis "would be an employee that would tell us just what itwas ... so the next morning we had him up." Ferst said he "picked Davis ... because he isone of our boys that had been helped along a whole lot, and I thought he would give us a fairanswer, and tell us just what the trouble was."Although Union talk and activity had been going on among the employees since the middleof April and Schmidt admittedly had heard "rumors, between the 15th and 20th of April,"that Union organization was going on in theplant, and these rumors were around at the time heand Ferst interviewed Davis, Ferst claimed that at the time they summoned Davis to theoffice he did not know anything about any Union organizational activities and had not heardanything at all about Union talk, and his testimony on the whole about this suggests that hereally claims, in effect, that he never so much as suspected such a thing.Ferst related what occurred and was said after he and Davis went into Schmidt's officeas follows:I asked him (Davis) just what was the matter, and he says, "I don't know," and I says,"I see you ingroups downthereandyou split up when I come around,"and he said, "Well,we just think we ought to have more money and more holidays," or something like that.That was about all that was said. Idon't think he was there over four or five minutes, andI talked to him about his eye sight, how his eyes were getting along and he volunteeredto tell us that he had nothing to do with that mess, or something like that, and that's all.I never asked him about anything.Ferst then said he did not inquire of Davis whether or not he was a member of a union orwhether any union was organizing the plant at that time.6 Ferst said that he did not learn inthis talk with Davis that there was Union talk going on among the employees, that he didn'tknow what Davis referred to or meant when he said, as Ferst had related, that "he hadnothing to do with that mess," but he (Ferst) "didn't understand that to refer to a union orunion talk," nor did he ask Davis what he meant by such statement, and that in fact he andSchmidt never questioned him (Davis) or asked him anything. After this disclaimer aboutquestioningDavis,Ferst was asked, "What did you take him up there for if you didn'tquestion him? " He answered: "The only thing I asked him was if I had done somethingwrong, or what is all this." Yet at one point in the cross-examination Ferst said, "Thefirstthe Union was brought up was when Davis brought it up," on this occasion "in Mr.Schmidt's office," when, although neither he nor Schmidt had said anything about the Union,Davis denied that "he (Davis) was mixed up with the Union," and that that "is the first"he had "heard about the Union." However, it will be noted, as going to the accuracy and re-liabilityof his testimony generally, that in Ferst's testimony, on direct examination, pur-porting to relatewhatwas said in the course of this interview, and his testimony in that respectis set out in full, nothing is found indicating that he, Schmidt, or Davis at any time made anyreference to, or mentioned, any union, or union talk, or union organizational activity.Schmidt said that prior to calling Davis tothe office for this interview he had heard rumorsof dissatisfaction among the colored employees. Further about these rumors he admitted6It isnoted here that Davis had not testified that Ferst made either of these inquiries.Literally the remarks directlyrelatingtoUnion activity which Davis attributed to Ferston this occasionwere:(1) A statement, in the nature of a question, addressed to Davisthat "It was toldto usthat you and Shorty was passing out some (union)cards"; (2) a state-ment that he had pulled Davis' card to get Davis in to talk to himafterhe (Ferst) heardthat Davis was involved in the Union; and (3) "what do the boys downstairs want in organiz-ing aunion." Ferst did not directly deny making any of these remarks. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.503on cross-examination that he had heard "grape vine rumors" indicating that"this 7 hadsomething to do with unions,that there was union talk'going around," and that "these grapevine rumors were around at the time"he and Ferst interviewed Davis.Further, Schmidttestified,along the same line,that he asked Ferst to bring Davis in to talk to him becauseof "grape vine reports about a little disturbance of some kind among the colored boys, and wewere interested in finding out what it was,so since we had had...pleasant relationshipswith Richard Davis,and he had gotten a little help from us, we thought he was a boy that wouldtell us what he krew about it, what was going on."With this background I turn to what Schmidt had to say about the interview and I quote histestimony in that respect:We just told him (Davis)thatwe hoped he would be able to give us some informationabout any difficulties or disturbance,or any unusual situations among the coloredboys.We asked him whether he knew of any complaints or gripes among the boyshe worked with. 8He seemed, for some reason, to think that had something to do withunion activities,and he volunteered the information that he wasn't concerned withit ... and either I or Mr. Ferst,I don't remember which, said we weren't interestedin his union feelings.Schmidt shed no light on what further,or more,if anything,was said by any of them, Ferst,Davis,or himself,except upon a question by counsel for Respondent whether Davis"said theboys wanted more paid holidays and better working conditions generally,"he answered,"I don'tremember that he mentioned paid holidays but he may have."Schmidt did not denyany of the specific remarks attributed to himby Davis.This presents the first substantial issue of credibility thus far encountered. I have weighedthe testimony of the three participants in this conversation in the light of the numerouscircumstances found therein pointing to what I am constrained to conclude are the real factsof thismatter. In view of the fact that the interview occurred shortly, if not immediately,and at most could not have been more than a few days, before April 25, when it was alreadypretty generally known,as the facts heretofore set out and found demonstrate,that Uniontalk and activity was going on among the employees as it had been since the middle of April,which information had come to Schmidt between April 15 and 20, I am wholly unable to creditFerst's protestations that he had not heard anything whatever about such Union talk and activ-ity,coupled as they are with the implication that he did not even suspect such,and that heviewed the purported group talks among the colored employees,with which he said Davis andThomas Brooks were prominently identified,as evidencing that for some unknown reason,or no reason,these employees were mad at him or the Company,and that he sought throughthis interview merely to find out whether he "had done something wrong," which he claimedwas "the only thing" he asked Davis.Nor, in view of Schmidt 's testimony that he previouslyhad heard rumors of Union organization in the plant and also the "grape vine reports" whichhad previously come to him, and which were around, indicating that the group talking amongthe colored employees"had something to do with unions," can I accept the claim that themotivation in summoning Davis to the office was solely and merely to find out the nature of thisgroup talking with never a thought on the part of either Schmidt or Ferst that it was in anyway connected with the known Union activity then in progress. I am also unable to credit theavowals that at no time did either Schmidt or Ferst in any manner mention or refer to Unionorganization,or Union talk or activity throughout the entire conversation,and that the onlytime any such reference occurred was when Davis,so far as same is related by eitherSchmidt or Ferst, gratuitously injected into the conversation a denial that he was "in theUnion" or"concerned with it,"which was promptly met with the assurance by either Schmidtor Ferst that they were"not interested in his union feelings."Rather I am convinced fromtheir own testimony that Schmidt andFerstsummonedDavis to this interview because the Com-pany having helped him "along a whole lot" they thought he would tell them, and that throughhim they would find out what was going on in connection with the Union agitation then inprogress among the colored employees of which he was one. It follows that I am constrainedtoaccept and credit Davis' testimony about this interview,and what was said, as beingsubstantially accurate.7 The purported "dissatisfaction,"or "a disturbance of some kind,"among the coloredemployees.8 Thebasement production workers,all colored. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom Davis' credited testimony it appears, and I find, that Ferst advised Davis, in effect,that they had called him up to the office to talk to him because they had heard he was involvedin the Union. Schmidt by a statement carrying the effect of a question, and it was so under-stood by Davis, told Davis that they had heard he "was involved in organizing a union amongthe colored boys downstairs," which Davis denied, whereupon Schmidt said they had beentold that he (Davis) "was the leader of the boys downstairs in organizing the Union," and Ferstjoined with an accusation which carried with it a question, as Davis took it, that they had alsobeen told that Davis and another colored worker were "passing out union cards," which Davisalso denied he had been doing. Ferst asked Davis why did he leave his former place of workand come "here and start something," and why he did not go back to his former place ofemployment, 9 and what the colored "boys downstairs want in organizing a union." Apparentlythemethod of approach adopted by Schmidt and Ferst in their effort to draw Davis out abouttheUnion activity among the colored employees was to advise him that they had been told,and this is not to question that they had been so informed, that Danis was fostering the Union,and was a leader in that movement, among the colored employees, but Davis' disclaimers weresuch as to give little information about his own connection, if any at that time, with theUnion activity among the colored employees,or toshed light on the extent or progress of themovement itself, and he was dismissed.D.April 25, first Company meeting,first Union meetingAs has been noted the first Union meeting for Company employees was called for the nightof April 25 (Wednesday), and notice thereof and time and place, with invitation to attend,was given by "word of mouth" to the driver-salesmen and others in the sales department,largely by Hoagland and Kamenish,andtothecolored production employees largely by ThomasBrooks. I think it a reasonable inference that on or before April 25 management learned orwas informed about the Union meeting to be held that night. During that day, Thomas C. Atkins,a route salesman, who had previously been solicited by'Hoagland to join the Union, was askedbyMiller, the sales manager, if he "was going to the union meeting that night." Sometimeduring the day of April 25 management decided to hold a meeting of the driver salesmen orsales employees around 4 o'clock that afternoon. It must have been a well-nigh last-minutedecision as they apparently did not have time to give the customary or usual notice of ameeting. Some matter of greater urgency than merely sales pep talks, or discussion of salesmethods or plans, undoubtedly prompted the callingofthis meeting. Schmidt said that meetingsin all departments were held from time to time, and that "we usually give part of a day ora day or two notice." Witnesses for the General Counsel, Hoagland, Kamenish, and Mialback(all route salesmen) said that customarily notice of a Company meeting was given by postinga notice on the bulletin board "two or three days ... ahead of" or "before the meeting."Kamenish said this meeting was the only one called without prior notice while he workedthere, and Mialback could not remember any other meeting that was held on such short notice.Schmidt said notice of the meeting was not posted and was given only "a few minutes before"or "a short time before" but he could not remember how the notice was given. The testimonyon the part of the General Counsel is undisputed that the meeting was first announced at 4o'clock that afternoon, which was quitting time for the driver or route salesmen, and thatas the driver salesmen were"standing at the time clock ready to punch out for the day ... oneof the route supervisors came down" and announced that there was going to be a meeting,whereupon the driver salesmen "went upstairs to the meeting room."Schmidt stated, on direct examination, his reason for calling this last-minute, seeminglyemergency, meeting of the route salesmen after quitting time that day was that "we had somematters to discuss with the salesmen that had been hanging fire for some short time. Wewanted to discuss those things with them, such as the beginning of the summer season,and stocking up dealers for Derby Day (May 5) m which wasn't too far off, and that sort ofthing,merchandising efforts for the summer." However, later in response to questions bythe Trial Examiner, Schmidt said that because he had heard that there was Union activity goingon in the plant he wanted to clarify with the employees the Company's position about a union,and that that was one of the purposes. The timing, and other surrounding circumstances, indi-9 Davis had been a member of a union at his former place of employment.to The testimony of the driver salesmen was that this was usually done the day beforeDerby Day, or at the earliest a day or so before. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.505cated that in fact the real reason was the Union activity and the Union meeting called for thatnight.Schmidt's testimony about what he said in the speech or talk which he made on that occasionto the assembled salesmen is corroborated in the main by other testimony about this meeting.He said that after he had discussed the matters relating to sales,above set out,which hadprompted him to call the meeting at this time, he made a closing comment that "our longstanding policy had been that they were permitted to join a union if they wanted to, or refrainfrom joining; that they were permitted to go to any church they wanted to, or undertake anyeducational activities; that none of these things, lodge membership and such had anything todo with our employment." Continuing this comment, Schmidt cautioned the salesmen to take"careful thought before making any important decision about employment or anything else,"and that he "hoped they would consider anything they heard one way or another very carefully."While Schmidt was speaking the salesmen were confronted with a blackboard upon which waswritten, "STOP, LOOK, THINK," to which Schmidt directed their attention when making hiscomment relating to a union. At theconclusionof his remarks Schmidt asked Miller, the salesmanager and the head of the department there assembled purportedly to hear a discussion ofthe "merchandising" items first stated by Schmidt as the purpose of the hastily called meet-ing, "if he had anything to say"and Miller said "No," whereupon Ferst, superintendent of theproduction department, u who had been seated "back in the audience," jumped up and said,"I have." Ferst then said, "I want to know what this is all about, what's the trouble," 12 andpointing to Austin, a route salesman about 60 years of age, who had been with the Companyabout 22 years, demanded, "What about you Austin, what's the matter? " Austin replied, "Well,there's a lot of things wrong down here, but the only thing I got to squawk about right now is ifyou have a complaint and go to the office and tell them about it they make a fool out of you. 1113No employee, other than Austin, had said anything to this point. Ferst next pointed to Hoag-land 14 and said, :'What about you Delmar," and asked him if he (Hoagland) had any complaints.Hoagland answered, "I don't know what you aretalking about Carl." The next inquiry made byFerst was to "George." As related by George Mialback, a route salesman, who about the mid-dle of April promised Hoagland to help him organize a union in the plant, Ferst inquired, "Whatabout you George." No one answered. Mialback said, "I didn't know if he was talking to me orGeorge Vernon. I was sitting pretty close to George Vernon. I didn't open my mouth, andGeorge Vernon didn't say anything," but "his face got red." This ended the meeting.Hoagland said Ferst "shouted" his inquiries while Mialback described Ferst as being"in a uproar," and Ferst said, "I was excited" and "upset about the situation." However,he undertook to say that this situation to which he referred, and in connection with which hisinquiries were made, did not relate to Union activity or Union talk. On direct examination Ferstasserted that at the time he made these inquiries he did not know anything about any Unionactivitiesor organization. This in the face of the remarks by Schmidt concerning joining aunion which had just been made, and Schmidt's admission that having heard there was Unionactivity going on in the plant he wanted to clarify the Company's position about unions, and thatwas "one of the purposes of the meeting." Again claiming that, apparently with never a thoughtof Union activity being involved, he had seen groups talking and that when he approached "theyscattered,"15Ferst said he made these inquiries of the group and the several individual salesemployees because he "wanted to find out whether anyone was sore at" him, and whether he"had done anything to offend anybody." Finally despite his adherence on direct examination11The production employees were not included in this meeting and none were present.Thismeeting was limited to sales department employees.2 Clearly this inquiry of the group and the subsequent inquiries which Ferst directed toindividuals related to the occasion for the Union activity or talk which had been going onsince the middle of April, and not to any merchandising problems. He had no responsibilityfor or authority over the sales department.13About this Schmidt said, "I expect he (Austin) has made a fool out of himself by someof his suggestions, although we never tried to tell him that."14Ferst said that he had seen Hoagland "around in groups."15 Ferst had advanced as an explanation for questioning Davis that he had seen the coloredemployees in the production department of which he was the head talking in groups only toscatter on his approach; now he apparently claims that he had also seen, and was concernedabout, the employees of the sales department, over whom he had no authority, doing thesame thing.No other supervisor mentioned seeing any group talking. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the claim that up to this time he was ignorant of, had no information about, and had notheard of. any Union talk or activity,he stated later, in response to questions by the TrialExaminer,that at the time of this meeting he knew"just in a roundabout way there was uniontalk going on." The foregoing specifications,and those previously noted, serve to illustratesomething of the equivocal nature and unreality of much of Ferst's testimony on materialphases of the case, which creates a distinct dubiousness as to the credibility and valuegenerally of his testimony.The witnesses varied, from 20 to 30, in estimating the number of employees attendingthis first Union meeting the night of April 25. Saier said the"functions of the Union wereexplained and those who had not already signed were invited to do so."All present who hadnot yet signed cards did so,"except one man." The context indicates that this is the Unionmeeting at which Joseph P.Parrish, a route salesman who was still working in that capacityat the time of the hearing,signed a card. 16 Parrish said that he "heard a lot of talk aboutorganizing a union and union meetings,and knew by the talk where they were and what time."At the close of the meeting Saier gave Hoagland a number of additional union authorizationcards which he took away with him. Kamenish also took some cards out.E.April 26On the morning of Apri126,followmgthefirst Union meeting for employees the night before,the production employees were notified as they reported for work that there was to be a Com-pany meeting that morning before work started. The meeting was for production employeesonly.Again the blackboard,this time bearing the word"Think," was used. Schmidt was theonly person who said anything at this meeting.Ferst, who had been conspicuous in the inter-rogation of the group and certain individuals at the meeting of the sales employees the previousafternoon,did not have anything to say at this meeting of the employees of the department ofwhich he was the superintendent.ITOn direct examination Schmidt, continuing the explanationthat these meetings,this and the one the previous afternoon, just happened to be called whenthey were because it was deemed necessary that certain business conditions of an immediatelypressing nature be discussed with the employees,said that, at this early morning meeting ofproduction employees,he discussed"stocking dealers and similar things that happen outsidethe plant that they were interested in," and that he "talked about going into the busy season,the busier season rather."and "that it was necessary for every employee to give his bestto the job."The foregoing was Schmidt's answer to his counsel's question,on direct examina-tion, as to what was discussed at this meeting.Since Schmidt had not mentioned whether he saidanything at all relating to Union activity,his counsel then asked a further question about thematter and Schmidt answered as follows:Q. And then you came around to talking about Company policy,the rights, and ob-ligations that employees had, did you say substantially the same to the productionemployees that you said to the sales employees?A. Yes,sir,we thought that a nice, good,clear statement of Company policy at thattime might be helpful.A colored basement worker, Frank R. McCoy,said he remembered Schmidt saying,on thisoccasion,something to the effect,"you can belong to any lodge,go to any school, be of anyrace, and still work here, and you can even have a union and still work here." In reply toa question by the Trial Examiner as to. the purpose of this early morning meeting Schmidtsaid:"The principal purpose of that meeting was to give them the repetition of our state-ment of policy on membership in various organizations, because we felt after going intoitwith the sales department we should cover the rest."Frank R. McCoy,a colored basement worker, who started working in the plant in July1948 and was still working there at the time of the hearing,called as a witness by theisWhile Parrish,saying he could not remember the date,fixed the time of the first Unionmeeting as being in May,it is clear that he referred to this first meeting the date of whichwas definitely fixed as April 25.v It will be recalled that it was among the route or driver salesmen,who had been calledtogether the previous afternoon,that the Union movement had its beginning and its initialstrength. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.507General Counsel,testified that in the afternoon of April 26,18 Sargeant, the basement foremanand his immediate supervisor,"came to me"as "I was on my way upstairs to buy a coke,and said,'Frank did you sign one of those cards,'and I asked him what cards,and he said'Themeeting thismorning--'and I interrupted and said,'Yes the meeting this morning 19sounded as if they a re trying to get a union in.' He said, 'Well,did you sign one of those cards.'Isaid, it is like this, if a majority of them want it, I want it too." Continuing. McCoy said,"I didn't give him any answer as to whether I had or had not" signed a card, and that as he(McCoy) walked away Sargeant said, "You might lose your job over it."Sargeant denied that he had ever had any conversations with McCoy about the Union,or that he ever asked him whether he belonged to the Union, or if he had gone to Unionmeetings, or had ever threatened to fire him, or lay him off, or had ever asked him whetherhe was a member of the Union, or actively engaged in the organization.Sargeant had beenemployed by the Company for 18 years, and had been basement foreman for 10 years nextbefore the hearing. While generally impressed with the inclination of Sargeant to be alenient boss,Igathered the impression that he was disappointed about the overwhelmingway in which the Union movement had taken hold among his basement,workers. I closelyobserved these witnesses and have weighed their testimony in the light of the surroundingcircumstances existing at the time the events aresaid to have occurred,and I am constrainedto creditMcCoy'stestimony about what Sargeant said to him that afternoon.F.From April 26to and including April 28Hoagland testified that on April 27,20 he was goingup the steps to the check room and Ferstwas on the steps right in front of him, that Ferst stopped and waited for him and asked him"what was all this he (Ferst) heard about" him (Hoagland) "going around talking to the menin the plant about a union," that in reply he told Ferst he "didn't know what he (Ferst)was talking about," and Ferst "said that he knew very well what it was all about, and justforget about It" and "after all I have done for you." Hoagland said that he talked with Ferstagain that same day (April 27), that as he (Hoagland) was leaving the plant Ferst came"out the gate in his car, and he stopped and asked me where I was going," that he toldFerst he was going to the bus stop and "he (Ferst) asked me to get in, that he would rideme up. When I got in the car, I said, 'About this question you asked me about going aroundand talking to all these men, I asked them to come to a union meeting, or asked them aboutit,'" that Ferst said, "Let's just don't talk about it, because we know all about it." FerstletHoagland out at a certain street intersection where by prearrangement Hoagland metThomas Brooks who was accompanied by his brother Carnie. Thomas Brooks "neededsome more (union) cards for his department" and Hoagland had arranged to meet him at thispoint and supply him with cards, which he did, and discussed with him the progress of theUnion campaign among the colored production employees.It is not claimed that Ferst saw,or knew about, Hoagland meeting the Brooks brothers. I credit the testimony of Hoagland,Thomas Brooks, and Carnie Brooks that such meeting occurred as Hoagland described it.Thomas Brooks said he had made an appointment to see Hoagland at that point. Both Thomasand Carnie Brooks saw Hoagland get out of Ferst's car at the intersection.As to Hoagland's testimony about a conversation with Ferst on the steps sometime duringthe day of April 27, Ferst recalled having seen Hoagland "shortly before his services wereterminated by the Company" 21 but stated that he did not have any conversation with Hoaglandat that time about the Union. He did not state what, if any, conversation did occur at thattime. Ferst said he could not recall "having picked up Hoagland and giving him ... a lifta day or two before his (Hoagland's) employment was terminated." However he said it washis practice to "pick up ... anybody going my-way ... aboutqui ting time" and that he nevertold Hoagland that the Company knew he was a member of the Union, or knew he was actingfor it. As noted I credit the testimony that Ferst did, as Hoagland said, an the afternoonIS The date is -fixed by his testimony that it was in the afternoon of the day the Companymeeting for production employees was held at 8 o'clock in the morning.19The Company meeting for production employees which had been held about 8 o'clockthat morning at which Schmidt discussed a union in the plant.20 The date is specifically fixed as it was the day before Hoagland was discharged.21 Hoagland was discharged the next day, April 28. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDofApril 27,give Hoagland a ride in his automobile to the intersection mentioned whereHoaglandmet Thomas Brooks.In view of all the testimony bearing on the two incidentsof that day described by Hoagland and the nature of Ferst's testimony as whole, I creditHoagland's testimony to the effect that during the day of April 27 Ferst, under the cir-cumstances described by Hoagland,accosted Hoagland and demanded,"what was all this"whichhe (Ferst)had heard about Hoagland"going around talking to"employees "abouta union,"and expressed disappointment that Hoagland would do that "after all" he had "done"for him,and that when,during the ride in Ferst's automobile,Hoagland referred to Ferst'sinquiry earlier in the day,Ferst said,'Let's just don't talk about it, because we (the manage-ment)know all about it," meaning Hoagland's activities on behalf of the Union."Just a few days...after"the first Union meeting,which had been held the night ofApril 25,Saier and an assistant,Thomas Gray,also a Union representative and not anemployee,distributed leaflets outside theplanttotheemployees.Among other things containedin the leaflets was an announcement of a second Union meeting for employees to be held thenight of April 28.22 While Saier and Gray were so engaged Schmidt approached Saier andasked for one of the leaflets. Schmidt looked at the leaflet and told Sater, "You make it lookpretty bad."Saier replied, "I heard that's the way it is." Later the same day Miller cameout and talked with Saier.In the course of the conversation Miller remarked that he "hadheard good things about"that Union,and if they had to have one he thought his employeesshould be represented by the Brewery Workers Union."The context indicates, and it appears,that it was about this time,somewhere between thefirst Union meeting for employees,on April 25,and the second such Union meeting,on April28, that Thomas Brooks went into Ferst's office to borrow $2 from him. Ferst told Brookshe had something he wanted to ask him and that he wanted Brooks to tell the truth, becausehe trusted him. Brooks asked Ferst what it was,and Ferst inquired if he(Brooks) hadheard anything about a union and Brooks told him no;whereupon Ferst said, "In case youdo let me know,"and added that"they wouldn't have a union,"and "wasn't going to stand forit" (4 union).Ihave credited Brooks'testimony,above set out, about this conversation, andFerst's inquiries and remarks.Ferst did not specifically deny the remarks attributed tohim, and his general denials that he never at any time asked any of the people in the plantabout the Union and his representations that he did not know what was going on in that respectis refuted by the circumstances and by his own testimony taken as whole.Kamenish, a route or driver salesman, had a route in the city of Louisville.His route wasone of those under the supervision of Route Manager Carl H. Bunning,Sr. Kamenish testified,that"a couple of days" 23 after the first Union meeting,held on April 25,Bunning "cameout on my route and met me at 11th and Chestnut,"and that a conversation about the Unionorganization going on in the plant ensued;that if Bunning came out on the route, on thatoccasion,forany other purpose than to discuss the Union with him he(Bunning)didn'tmention such purpose, and the subject of a union in the plant was the sole matter discussed;thatBunning"askedme if I went to the(Union)meeting the other night, and I told himyes, and he asked me, 'Did you sign a card,'and I told him no, because I didn't think it wasany of his business whether I signed one or not, and at that time he told me he had talkedto some of the other fellows,and one in particular told him he signed a card,and later I talkedto this boy and he said he didn't tell him he signed a card";and that in the course of thisconversation Bunning"toldme about the time before when they tried to get a union in downthere,and that he wasn't for it, and thought, just like Bud(Schmidt)said, 24 the best thing todo was look at both sides.He said he thought I was more level-headed then to jump intosomething blind."On cross-examination the following questions and answers tend to show the effect of Bun-ning's remarks and attitude:Q. Were youin anywise threatened by Mr. Bunning?A. Not exactly but in a round about way I guess you could say I was.Q. What didhe say that made you think he was threatening you?22The precise date that Saier handed out the Union literature is not fixed but it couldonly have been on 1 of the 3 dates of April 26,27, or 28.2SHe was not sure as to time and at one point said "a week"or "maybe not quite a week"after the Union meeting of April 25. It appears,however, to have been prior to April 28.24Apparently a reference to Schmidt's statement at the Company meeting for sales em-ployees the late afternoon of April 25, COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.509A. The way he talked, it just sounded like there was going be some of us let out,and like I told him,Icouldn'tafford to be let out, ...and I'll have to look at bothsides,and he said, 'that is the thing to do.'Q. He told you to be careful and consider both Sides?A.That is right, that is the reason I considered it to be a scare.Q. And prior to that in the meeting,Mr. Schmidt had said for you to consider bothsides and take whichever was the best deal, is that what he said?A. That is right but I could see no reason why Mr. Schmidt should tell us that, andthen have Mr. Bunning come out and tell us.Jim Lueke,a route salesman,at the times pertinent here,had a route in the city of Louis-ville adjoining Kamenish's route. This route was also under the supervision of Route ManagerBunning. Lueke was still working as route salesman under Bunning at the time of the hearing.Lueke early signed a Union card and attended the first Union meeting for employees, as wellas the later meetings.Lueke, called by the General Counsel,testified that on Saturday,April 28,25Bunning "met me on the route and asked me if I signed a union card, and Itold him yes,and then he asked me did I go to the (Union)meeting,and I told him yes ... heaskedme if I thought that was the right thing to do."Lueke said he did not answer the lastinquiry but diverted the conversation from the subject of the Union by talking about some-thing else. There is no evidence on the part of either Lueke or Bunning that Bunning mentionedor took up or discussed any matter appertaining to Lueke's work or Company business orthat his purpose in contacting Lueke on this occasion was other than to bring up with him thematter of the Union in the plant.On cross-examination of Lueke this question was asked andanswer given:Q. He (Bunning) didn't tell you that you would be better off if you got out of the Union,did he?A. Yes, he did try to tell me that--he didn't think it was right himself, he didn'tthink I should think that way.Bunning said Kamenish'stestimony that he (Bunning)asked hum "if he had gone to aunionmeeting,and if he had signed a card with the Union...was untrue,"and that on theoccasion described by Kamenish they had talked"in a casual sort of a way about differentthings,"that the subject of the Union was introduced into the conversation by Kamenishasking him,apparently out of a clear sky, without anything having been said to that pointabout a union, "how the Union was coming along,"26 whereupon the matter of a union havingbeen thusly injected into the conversation he, "in so many words, ...told him (Kamenish)to think, to use his own mind,and think both sides,and to make up his own mind which sidehe would like to be on,"and that was all he said,on that occasion,relating to unions. Con-cerning the conversation about which Lueke testified,Bunning said he met Lueke on hisroute and had a conversation with him "inwhich unions were mentioned,"but the conversationdid not have "any bearing on attending a union meeting,"and that he himself brought up thesubject of unions, and "told him (Lueke) the same as I told Kamenish,to weigh both sidesand make up his mind."On his direct examination Bunning was asked"what was the occasion"for his conversation with Lueke.He answered:Well there was some talk around the plant about the Union, ...and a lot of the fellowshad expressed a desire to get off the union side and possibly get on the company's side,and I thought maybe by talking to a fellow that I could help hum out in some way, nothinder him.Bunning said that he brought up the subject of the Union with Lueke"because I just thoughtmaybe there was something on his mind;he was sort of a new fellow"and that the matterbearing on his mind might"possibly"be the Union.On cross-examination Bunning stated25Lueke fixed the time of this incident as "on a Saturday ... after the first(Union)meeting" (April 25) and "before Derby Day,"which was Saturday, May 5, so it must havebeen Saturday, April 28.26 This is Bunning's explanation of how the subject of the Union got into the conversation.Why Kamenish,one of the leaders in the Union movement,should ask his supervisor sucha question is puzzling. 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat he talked to a lot of route salesmen, his "own men ... about the Union," and "toldthem to use their own noodle and think about the thing." In this connection he explained thathis idea in talking to his route salesmen about the Union was "to maybe give a fellow somehelp one way or the other if he was on the fence."Bunning admitted that he talked to a lot of his own men about the Union, route salesmenworking under his supervision, with a view to helping them, "to get off the Union's sideand get on '.he Company's side," or to help "a fellow ... if he was on the fence," and hisrather considerable activity of that kind, and also the circumstances and conditions existingatthe time he sought out Kamenish and Lueke on their respective routes to discuss theUnion with them as well as my observation of these witnesses, lead me to credit the tes-timony of Kamenish and Lueke concerning these conversations as being substantially accurate,and to find that, on those occasions,Bunning interrogated each of them as to whether he hadsigned a Union card and attended the Union meeting,that his admonition to Kamenish aboutbeing "careful"to consider both sides,and other language used,was such as to arouse inKamenish'smind the apprehension that he taught be "let out" if he continued his Unionalignment prompting a plea by Kamenish that he "couldn't afford to be let out," and thatBunning undertook to impress upon Lueke that he (Bunning), Lueke's supervisor, did not thinkitwas right to join the Union or for Lueke to favor the Union."Right after the Union meeting,"n Irwin F. Hartmann, a route manager, approached twoof his route salesmen, Thomas C. Aikins and Joseph P. Parrish 28 in the locker room, andbrought up with them the subject of the Union. Both Aikins and Parrish were still workingas route salesmen at the time of the hearing and were called as witnesses by the GeneralCounsel. Aikins said that, on that occasion,Hartmann "asked me if I had signed a unioncard," and "I told him no,"29 that Hartmann then asked him whether he had gone to theUnionmeeting, and "I told him I went to the union meeting." Parrish said that, on thatoccasion,Hartmann"askedme did I attend the union meeting,and I said I did,"and then"asked me -did I sign a card, and I said I did." Both Aikins and Parrish said that after theinterrogations as to whether they had attended the Union meeting and signed a Union card,Hartmann discussed working conditions in the plant and pointed out the benefits they enjoyedin the way of"the present pay, the hours,pensions,hospitalization and so on."Hartmannasawitnessmade no denial of the testimony of Aikins and Parrish,and based upon myobservation of them as witnesses,and considering the type of interrogation and interviewingby supervisors then going on in the plant, I credit their testimony.When Hoagland came into the plant the afternoon of April 28 after his route was finishedfor the day,he was called into the office and discharged by Miller,the sales manager.On the night of April 28,the second Union meeting for employees of Respondent was held.Saier said,"There was quite a large number (of the Coca Cola employees)present ... Iwould say over 50 ... about half and half white and colored ... the majority of the whiteemployees at the meeting were driver-salesmen...and the colored employees" wereworkers "in the production part of the plant ... there were also representatives of the ad-vertising and cooler departments present."Kamenish said that at this meeting "they got a lotmore cards signed and ... we decided" to try "to organize the whole plant,all the differentdepartments."McCoy, one of the basement workers, said that at this meeting "they weretrying to get some ideas of what the employees wanted, and see if there were enough thatwould sign authorization cards to petition the National Labor Relations Board," and that onthat occasion "our bunch in thebasement(thecolored basement workers) ... selected ThomasBrooks to be our spokesman," that Brooks was selected as the representative of the coloredworkers because "he knew ... more about it (the Union) than the rest of us," and they (thecolored workers) could submit to him any "questions" or "ideas" they had and "he couldpossibly straighten out" such matters,and it was agreed that he (Thomas Brooks) was toact as the representative and spokesman for the colored employees"in future union meetings,"and in dealing with the Union in the course of the organizational campaign. Safer furthersaid that more cards were distributed to some of those present,Thomas Brooks and Kamenish,"for obtaining the signatures of other employees."27 The context indicates,as I construe it, that the reference is to the first Union meetingof April 25, and prior to the second Union meeting,which was held on April 28.i8Hartmann said that at thetime theevents relating to the Union campaign occurred bothAikins and Parrish were members of his "group," that is in the group of route salesmenunder his supervision.Parrish testified that at the time of the hearing William Marty washis supervisor.29 He had,however, previously attended a Union meeting and signed a card. COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.511G. From April 28 to and including May 5While in hardly any instance an exact day or date is fixed, it definitelyappearsthat theincidents listed under this heading occurred, or are said to have occurred, during the periodfrom April 28 to and including Saturday, May 5, Derby Day.Carnte Brooks, brother of Thomas, testified that on Friday of "the following week after"the Union meeting of April 28, which would have been May 4,was on the platform on thesouth side smoking, it was on my relief and Carl Ferst came up to me. He said, 'I am suresurprised in you Brooks boys,' and I said, 'what do you mean"? He said, 'Don't be a foolboy, you are not going to get anything out of this union.' " Only to the extent that he deniedgenerally that he ever at any time made any inquiry of, or initiated any conversation with,any employee about the Union is this conversation with Carnie Brooks denied by Ferst.I credit Carnte Brooks' testimony concerning the remarks he attributed to Ferst.George Mialback, a route salesman at the time, related an incident or conversation involvingMiller, the sales manager, which occurred shortly after April 28. The approximation of thetime is arrived at from the context. It is apparent that it occurred after the Union meetingof April 28, and Mialback said "right before" the time of the incident "Delmar Hoaglandgot fired," which was April 28. Mialback testified as follows: "Just after I cashed up"thatday,and "was getting ready to punch the clock," Miller "asked me to step in hisoffice"; he (Miller) said "he wanted to talk to me"; in the office Miller said, "I heard youhave been going around trying to talk men into joining the Union," and "I kind of grinned,and he said, 'I don't care what you do on your own time and when you are not on companytime.' He said he didn't want to hear about me talking to any men and getting men off duringworking hours; 30 he asked me if I attended (Union) meetings, and I said I just went up there(to the Union meetings) to find out what was going on ... I didn't want to come right out andsay I was a member of the union and was trying to organize it because right before that DelmarHoagland got fired, and I had just got married, at the time, and didn't want to lose my job";and "he told me, 'Some of the ones that you think are on your side are not exactly on yourside, because they came and told me you are one going around trying to talk them into joiningthe union"; also "He told me" that "after you arrived" at "one of the (Union) meetings atthe labor hall Frank Kamenish came in right after you did." ii Miller, as a witness for Re-spondent, said he could not recall or remember any such conversation as that related byMialback, and that he did not make the statement to Mialback that "I know what you are doing.Kamenish came in right after you in the meeting," and further that he never "had anyconversationwith Mialback at all concerning the union, union cards, or union meetings."Iobserved the demeanor of Mialback as a witness and had, at the time, a distinct impressionof complete disinterestedness. No indication is to be found anywhere in the evidence thatMialback, who had voluntarily quit his employment there in May to go into business forhimself, and whose services, Miller said, were satisfactory, ever had any trouble with theCompany or any of its supervisors, or had ever had, or then held, any animosity towardMiller or the Company, or of any motivation which might likely impel him to favor theUnion in this controversy to the extent that he would stoop to fabricate the testimony hegave concerning this incident, and I credit his testimony.The next incident during this period, it occurred during the first week in May, does notinvolveany question of credibility as between or among the witnesses.Route ManagerHartmann s' said that "a number of employees ... several of them ... members of" thegroup of route or driver salesmen working under him as route manager came to him "andsaid they would like to get out of the union," and "wanted to know how they couldget out ofit,"and that at the same time these route salesmen"stated that They would like to signsomething"in the nature of a "petition" or "paper" which he later caused to be circulated.Asked to name the route salesmen who had thus appealed to him as their route manager tohelp them get out of the Union with the suggestion that some kind of petition or paper to thatSo It was nowhere claimed that Mialback or for that matter any other employee had solicitedfor the Union on Company time or during working hours, or in promoting the Union hadinterrupted or interfered with their own or the work of other employees.3'Meaning that he had been informed or knew that Kamenish arrived at the Union meeting"right after" Mialback got there.st At the time of the hearing Hartmann had been in the employ of the Company 19 yearsand had been a route manager about 3 years.Hartmann testified as a witness for the Re-spondent. 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDeffectwhich they could sign be prepared, Hartmann declined to do so saying, "one of thefellows is a personal friend" and "said, 'Don't mention my name,' and the other fellow saidhe wanted some information, and I promised them I wouldn't involve their names. Herewas two in that one day." At this point it appeared that he was saying that at most two of hisroute salesmen had made these appeals to him, but asked if there were others, he said there"could have been maybe one or two others, as time went on." Moved by a desire to assistthese men, Hartmann said, "I signified to Mr. Miller that some'of the fellows (in his group)had come to me about getting out, wanted to see if they could do something that way, didn'twant to be involved in any union activity, and he (Miller) said 'Well, we will see what we cando about it.'" According to Hartmann, a "couple of days" after he spoke to Miller aboutthematter he found a "paper" on his desk. He claimed he did not know who wrote thatpaper, or who put it on his desk, or how it got there, "it was just lying there," nor couldhe recall or remember how the heading or written matter on the paper read but thought"it said, 'I don't want to be represented by any organization' or 'any outside organization."'At another point he said this paper "signified that they (the signers, if any) wanted to getout of it (the Union) and didn't want to have anything to do with it."As to what Hartmann did with this "paper," I note first the testimony of Robert CliffordYeager, a delivery (or route) salesman, a member of the group of route salesmen workingunderHartmann's supervision as route manager. At the time of the hearing Yeager hadworked for the Company 35 years. Yeager said that "sometime around May 1st," Hartmann"brought a paper up there" where "I was checking up and asked me to see if any of theboys would care to sign it." Asked what was on the paper, Yeager said, "I don't exactlyremember it all but it was something about, 'we, the undersigned, do not want a labor organi-zation,' or something like that, ... it wasn't addressed tonobody." Yeager "asked about threeof the boys,"I Atwell Altsman, Joe Parrish, and Tom Aikins, "if they would care to signit,"at the same time telling them that the route supervisor (Hartmann) had given him thepaper and asked him "to see if some of the boys cared to sign it." The three fellow routesalesmen "looked at it, and just handed it back" saying "they didn't want to sign it." Yeagersaid, "I quit on those three," nor did he sign the paper himself, and the next morning as hewent out he left it with the checker, the man who checks the trucks out in the morning, andtold him to give it back to Hartmann, and has not seen it since. Both Parrish and Aikins tes-tified about Yeager presenting the paper to them. Parrish, Aikins, and Altsman were togetherat the time. The testimony of Parrish and Aikins about the incident is pretty much the sameas that of Yeager. Aikins' best recollection about how the heading read was that "it saidsomething to the effect, 'we, the undersigned do not want this union at this time."'The next day after Yeager left the unsigned paper with the checker with direction to giveit to Hartmann, Miller, the sales manager, the head of that department, and over Hartmannand the other route managers, remarked to Yeager in a questioning form, "I believe youdidn't get any signers," and Yeager replied, "No, the boys are kind of scared to sign it ...and I just turned it back in," whereupon Miller said, "Don't worry about it, some of the boysare probably afraid they will get themselves in trouble if they sign it."Hartmann said that when he gave the paper to Yeager he told Yeager "if they signed thepaper or if they didn't to get it back to me," that after delivering the paper to Yeager he nextsaw it a day or two later when he discovered it "hanging on my file," and "there were nosignatures on it." When asked what became of this paper and its present whereabouts,Hartmann said, "I don't know. It was hanging on my file for a couple of days, and it dis-appeared, and I don't know what happened to it," in other words the first time Hartmannsaw the paper it appeared on his desk, and after its return by Yeager it disappeared fromhis desk. He was going to give the paper to Miller.Hartmann said that Yeager was not one of the two or "maybe" more salesmen who hadspoken to him about renouncing the Union and any interest in it, and in whose behalf he hadtaken the matter to Miller and received his assurance that "we will see what we can do aboutit," culminating, as is circumstantially indicated, in the paper which appeared about 2 dayslater on Hartmann's desk. So far as appears this paper never was presented to, and neverreached, any of the salesmen who Hartmann claims appealed to him, and in whose behalf andto assist whom he and Miller initiated the paper. It is puzzling that, as Hartmann admits,"instead of giving the paper to these people who had spoken to" him he gave it to Mr. Yeagerwho had never spoken to him about the matter, nor did he give Yeager the names of thosewho had spoken to him apd wanted to sign such a paper. Asked why he gave the paper toYeager instead of to one of the persons who he claimed had appealed to him for his assistance,33 Also members of the group of route salesmen under Hartmann's supervision. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.513Hartmann said, "I happened to see Yeager first...he happened to be up there when I hadthe paper."In this connection Hartmann said at another point,"I just more or less had thepaper and gave it to Mr.Yeager, and told him if he wanted to sign it he could,and if anyoneelse wanted to they could."The fact that Hartmann did not contact, and did not make the paper,which Miller hadprepared or caused to be prepared,available to the two or "maybe"more unnamed driver-salesmen,members of his own group,who he claims appealed to him for his assistance,and at whose request this written disclaimer was prepared,Leaves me dubious that such in factoccurred and was the sole motivation prompting Hartmann and Miller in the preparationand circulation of this paper,but I think it immaterial whether it was or not, since the factremains that Hartmann and Miller did purpose and attempt to get the driver-salesmen membersof Hartmann'sgroup by this means to commit themselves against the Union.The matterwas subtilely handled by placing the paper withYeager,an older man with 35 years of servicewith the Company,who doubtless had the respect of the younger driver-salesmen, anddirecting him to present it to the route or driver-salesmen members of Hartmann's group,of which he was a member,making known to them that it had come from and had the blessingof their route manager.The facts thatYeager quit after his initial effort met with no responseand that he himself did not sign,does not in the least discount the purpose and intent promptingHartmann and Miller in the undertaking.Despite the subtlety it is plain enough that they thoughtand sought by this,manner to bring the indirect pressure of management suggestion to bearon the members of Hartmann's group against the Union.The circumstances indicate that thecomplete rebuff encountered,not even Yeager going along with them,created a considerablewariness on the part of Hartmann with professions of disinterestedness,and the tendencyto clothe the origin,purpose,content, and disposition of this paper in mystery.Saturday,May 5, was Derby Day in Louisville.In accordance with the practice on DerbySaturday,Kamenish,as well as most,if not in fact all,of the other city route salesmen gotin earlier that day than normally. Before noon that day,Kamenish"was down by the timeclock getting ready"to check out,when Carl Bunning,Sr., his route manager, directed him toreport to Miller at the office.Reporting to Miller,Kamenish said he was discharged whileMiller said that he undertook to reprimand Kamenish,and Kamenish"blew up" and "quit."This issue of fact will be resolved later.However, this brings the recital and review of eventsto and through May 5, with two of the most active employee leaders in the Union movement,Hoagland and Kamenish,terminated.H.From May 5 to and including May 12The evidence indicates that it was somewhere in this period that, according to the testimonyof Richard Davis, the nearly blind colored basement worker,whom Ferst and Schmidt hadinterviewed about the Union shortly before April 25, and whose testimony in this respect Icredit,Ferst approached Davis "upstairs...at the east end of garage where" Daviswas standing and smoking and said, "You are one of the leaders,are you the main one? "Davis replied,"Leader of what? " Ferst said, "You know what I am talking about," andwalked away.Thus it appears, and he may well have had information which he felt confirmedthat belief,that Ferst still persisted in the conviction,whichhe and Schmidt in the form ofaccusatory questions had announced duringthe before-work interrogation or interview of Davisa few weeks previously,that Davis was active in promoting the Union among the colored em-ployees, asDavis mayhave been.By letter dated May 7 and received by the Company on May 8, Saier advised the Companythat"The overwhelming majority of workers(maintenance,production,and delivery) em-ployed at your plant has seen fit to sign cards designating"the Union"as their collectivebargaining agent," and requested the Company"to set a date for a conference,"etc., forthe purpose of negotiating"a collective bargaining agreement."Under date of May 10, theCompany by Schmidt replied to Saier's letter stating,"This company does not believe thatyour union represents even a substantial portion of its employees. If you desire, you maycontact the company's counsel,"giving name, address, and telephone number of counsel,and closing with,"You are to understand that this does not amount to a recognition of yourunion in any capacity whatsoever."It seems that for some time prior to about the first of the previous March,Lavell Brooks,brother of Thomas,had, in addition to his full-time job,held a job which gave him "on alldays the machines run," which was daily except perhaps some Saturdays, "half an hourovertime work" immediately following the regular quitting time.When around March Lavelldecided to quit this overtime work, he and Thomas talked with Ferst about letting Thomas have,339676 0 - 55 - 33 - 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extra half hour which Lavell "had been getting." Ferst gave Thomas the overtime job.and he worked steadily at this extra job from around the first of March until he "was fired"on May 12. Thomas Brooks testified that "a few days before" May 12, Ferst came to him wherehe was working in the basement and said, " 'I want to see you after while up in Bud's office(Schmidt's), and I never said anything. He (Ferst) said, 'I know you are mixed up in this busi-ness 34 down here.' And so I never said anything. So he said, 'I don't think I am going to wantyou up here in the evening any more.' He was talking about the overtime. Then he said, 'Idon't think I am going to want you around any more at all.' So, I still never said anythingbecause I didn't want to bring on getting fired.... Later on he came back and patted me onthe back, and said, 'Forget what I said to you.' Then still later that day, he sent Mr. Sargeant(the basement foreman) to tell me I couldgo onwith the overtime job." I am satisfied thatsuch an incident occurred and that the foregoing testimony of Brooks substantiallyrelateswhat was said and done, and this despite Ferst's testimony that he did not remember such anincident or remember saying or doing the things, in this instance, attributed to him by Brooks.For reasons heretofore partially stated I have not been able to accord much in the way ofcredit,weight, or value to Ferst's testimony particularly where it is in conflict with thetestimony of a witness whose testimony has the earmarks of truthfulness, and whose de-meanor and manner as a witness, and the consistency of whose testimony with known factsand circumstances was such as to indicate forthrightness.On Saturday, May 12, Ferst told Thomas Brooks to come to his office "before you leave"for the day. When later that day Brooks reported to Ferst, as directed, Ferst discharged him.Thus with the passage of 3 successive Saturdays, the 3 leaders of Union organization andactivity in the plant were terminated at the rate of 1 per Saturday.Before going to the next section of this report I comment further on the testimony of Ferstwho has to this point figured so prominently in the testimony reviewed. It is somewhat taxingupon credulity to find Ferst claiming that at the times about mid-April and immediatelythereafterwhen he observed groups, both of the colored employees and route salesmen.talking, only to disperse when he approached, which caused him merely to think everybodywas "mad" at him, and that at the time of the Davis interview, and the two Company meetingsand Schmidt's speeches, on April 25 and 26, and the Union meeting on April 25, he had notlearned, and did know, that there was Union talk in the plant, and that the first he heard aboutUnion talk "among the boys in the plant" was when Saier "was there with his handbills"announcing that a Union meeting would be held on the night of April 28. However, these avowalswere shaken by his own slight admissions creeping in here and there, and of course refutedby established and indisputable facts and circumstances appearing in the evidence. Then Ferstundertook to say that he never at any time asked any of the employees about the Union orwhether they were members of the Union or not, but confronted with his acknowledged affidavitstating that he "may have asked three or four people in a kidding way if they had signed upwith the union," he testified that he had asked employees "in a kidding way whether theyhad signed up for the union" but "nobody answered."1.Conclusions and findingson 8 (a) (1)allegations of the complaintAs I have pointed out the Company's officers and supervisors learned of and knew aboutthe Union campaign almost from the begming, and it is quite apparent that from day to daytheybecame, kept, and were pretty well informed about the Union activities. The factsfound show that the supervisory staff manifested and maintained a distinct and well-knownopposition to the Union throughout in the form of interrogation of and accusations againstemployees, antiumon declarations and suggestions, and remarks, under circumstances andso framed as to carry implications of a threatening and coercive nature, and other actsand conduct of a similar import. Thus there was a course of conduct and action on the partof the supervisory staff well calculated, in violation of Section 8 (a) (1) of the Act, to interferewith, restrain, and coerce employees in the exercise of their right to self-organization,and to form, join, or assist a labor organization in the plant.I find the following to be violations of Section 8 (a) (1) of the Act.34 The reference was to the Union organization campaign, and was intended by Ferst to beand was so understood by Brooks.35Which was after April 25 and before or on April 28. COCA-COLA BOTTLING COMPANY OF LOUISVILLE.INC.515InterrogationThe calling of Richard Davis on the carpet,so to speak, by Schmidt,the general manager,and Ferst, the production superintendent,under circumstances,heightened by what theysaid on that occasion,calculated to, and which did, cause Davis to believe he was being, orwas about to be, fired and questioning him, in an accusatory manner, about his own Unionactivitiesand relationship to the Union movement and about Union activities among thecolored employees working in the basement, and what they wanted "in organizing a union";SalesManager Miller's inquiry,on April 25,of Aikins,a route salesman, whether he "wasgoing to the union meeting that night";The interrogation of Hoagland,by Ferst, on April 27, about,and taking him to task for,"talking"to the employees"about a union";Route Supervisor Bussing's interrogation of Kamenish,one of his route salesmen, about2 days after the first Union meeting held on April 25,as to whether he had attended the Unionmeeting,and when Kamenish answered he had, Bunning asked him if he had signed a card.While Kamenish was one of the first to sign a Union authorization card, having been thefirst to join up with Hoagland in promoting the Union, his apprehensions moved him to tellBunning that he had not signed a card. The Union was the sole subject of Bunning's remarkson that occasion;Bunning's questioning of Lueke, another of his route salesmen,on April 28,as to whetherhe had signed a Union card and attended the Union meeting(of April 25).When Lueke answeredboth questions in the affirmative,Bunning asked him if he (Lueke)"thought that was the rightthing to do,"at the same time saying that he (Bunning)"didn't thinkit was right." Theevidence indicates that Bunning sought out both Kamenish and Lueke for the sole purpose ofraising the question of the Union with them. Further light is shed on Bunning's purpose ormotive, and that of other supervisors,in questioning and talking to the employees under themabout the Union,when it is recalled that Bunning admitted that he talked to "a lot of" theroute salesmen working under him in an effort to get them"off the Union's side" and "onthe Company's side";Route Manager Hartmann's individual interrogation,right after the first Union meeting heldon April 25,of Aikins and Parrish,both route salesmen working under him, when they weretogether in the locker room, whether each had attended the Union meeting and had signeda Union card.In answer to his questions Aikins told Hartmann that he had gone to the Unionmeeting but that he had not signed a card, although in fact he had done so, while Parrish an-swered both questions in the affirmative;Sales Manager Miller's calling Mialback,a route salesman, into his office and questioninghim right after April 28, the date Hoagland was fired and of the second Union meeting, as towhether he had attended any Union meetings. In view of the fact that he was a member of theUnion,"was trying to organize it," and"rightbefore that" Hoagland had been fired, Mialback,becoming apprehensive,made an evasive answer to the effect that he had gone to a Unionmeeting "just to find out was going on"; andFerst's interrogation again of Davis,the colored basement worker, sometime shortly priortoMay 12, when he approached Davis with the accusatory question, "You are one of theleaders,are you the main one,"the reference being to Union activity among the basementworkers as Ferst made clear by his added statement,"You know what I am talking about,"which Daviswell understood.Here are not 1 or 2 isolated and incidental questions occurring in a casual conversationbetween a supervisor and one of his men with no other facts or circumstances in evidenceshowing other unfair labor pactices present in thecase, but rather a number of interrogationsgoing to the relationship of the employee and his fellow employees,to the Union and the Unionactivitiesgoing on among the employees,made with apparent design, on occasions, insurroundings,and under accompanying circumstances reasonably calculated to, and which did,inmany instances,arouse apprehension on the part of the employee subject to such interroga-tion that some form of reprisal might be visited upon him because of his Union activities,or if he participated therein. It will be noted that,in the instant case, Kamenish and Aikinsdenied outright that they had signed Union cards,although both had; Mialback,realizingthe sales manager knew he had attended Union meetings, gave an evasive answer tryingtominimize his attendance at such meetings when asked if he had attended;and when hisforeman questioned him as to whether he had signed a Union card, McCoy also gave anevasive answer;and, as will be mentioned later, Thomas Brooks, although at the time theleader in the Union activity among the colored workers,baldly denied that he had asmuch as heard anything about a union in the plant when questioned by the superintendent 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his department.The basicrationale rendering such interrogation as occurred hereviolative of theAct hasbeen more recently restatedby theBoard in Syracuse Color Press,Inc., 103NLRB 377 andin that connection see also Standard Coosa-Thatcher Co., 85 NLRB1358. I mention but one phase of the Board's rationale found in SyracuseColorPress, Inc.,supra,to the effect that since the Board's ruling, set forth in repeated Board decisions, that"an employer's open or secretsurveillanceof union activitiesof hisemployees,because ittends to inhibit such activities,violates Section 8 (a) (1) of theAct" hasbeen affirmed andestablishedbymanycourt decisions,someof whichare there cited, that"manifestly"interrogation such as found in that case,and here present,"is but a special,highlyindivid-ualized,form of surveillance,"for "whether an employer attempts to identify union adherentsby observing union meetings or by questioning his employees"individually"concerning theirunionmembership and activities,the normal and natural tendency of such conduct is tointerfere with,restrain, and coerce."Threats of ReprisalSargeant, the basement foreman, interrogated McCoy, one of the colored basement workers,on the afternoon of April 26 as to whether he had signed a Union card. When McCoy evadeda direct answer by saying that if a majority wanted a union he wanted it too, Sargeant said,"You might lose your job over it." This suggestion of reprisal was clearly intimidatory andhighly coercive.Of the same cloth were Ferst's statements to Thomas Brooks a few days before Brooks wasfired,when he approached Brooks at his place of work in the basement, and, after tellingBrooks he wanted to see him later in Schmidt's office (the general manager), which in itselfwith no more and under the prevailing circumstances, and in view of what followed, wassignificant, said "I know you are mixed upin this business down here," referring to the Unionactivity going on among the colored basement workers, and then, and in that connection,"I don't think I am going to want you in the evening anymore," meaning he was consideringtaking away Brooks' overtime work, and when Brooks made no reply Ferst, in continuationof his statements in connection with his observation that Brooks was "mixed up in" theUnion activity, said, "I don't dunk I am going to want you around any more at all," meaning,as a few days later did occur, that Ferst was considering dispensing entirely with Brooks'services because of his Union activities, This declaration that Ferst, the superintendentof production, was considering firing him was a clear threat of reprisal against Brooks forhisUnion activities and was certainly calculated to restrain and coerce him, as well asother employees who may have heard about the incident, in the exercise of the right to joinand assist in the formation of a union.Ferst's statement to Thomas Brooks shortly after the first Union meeting, held on April25, that the Company "wouldn't have a union" in the plant "and wasn't going to stand for it,"was in the nature of a threat, or at the least was calculated to be coercive in effect.Other 8 (a) (1) ConductWhen SalesManagerMillercalled Route SalesmanMialback into his office, apparently forthe sole purposeof talkingto Mialback about the Union activities, he told Mialback that someof his fellow employees, whomMialbackandtheUmon advocates thought were on their "side,"had reported to him that Mialback was "trying to talk them into joining the Union." On thisoccasion, as further demonstrating that management was being kept, or waskeeping,informedabout individual Union activities,Miller told Mialback that he knew that Kamenish hadarrived at one of the Union meetings "right after" Mialback entered the labor hall wherethe meeting was being held. The representation that management was aware of, and was beinginformed about, the employees' Union activities, even the activity of individual employees,thus creatingand fostering the impression that management in effect had them under sur-veillance,was initself violative of Section 8 (a) (1) of the Act. F. W. Woolworth Company,90 NLRB 289, and Tennessee Egg Compan y, 93 NLRB 846.A day or so after the first Union meeting Ferst interrogated Thomas Brooks, prefacinghis inquiry with an admonition that he wanted Brooks to tell him (Ferst) the truth becausehe trusted him, as to whether Brooks had heard anything about the Union. When Brooks, whowas in fact even at the time one of the leaders in the Union campaign, told Ferst h0 had not,Ferst directed Brooks to let him know in case he did hear anything concerning the Union.The fact that Brooks did not make any such report to Ferst does not detract from the violationof Section 8 (a) (1) found in the interrogation of Brooks and the attempt to use him as asource of information about the Union activities of his fellow employees. COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.517The "paper" which Hartmann and Miller originated. prepared, and caused to be circulatedwith their endorsement, even though its circulation due to circumstances was very limited,signifying,as Hartmann put it,that anemployee signing it "wanted to get outof" the Union,"and didn't want to have anything to do with it," was an act on the part of management wellcalculated to interfere with, restrain,and coerce employees within the meaning of Section8 (a) (1) of the Act. It was a deliberate attempt by Miller and Hartmann to ascertain the Unionsentiments of the route salesmen working under Route Manager Hartmann,and was in effectan attempt to solicit those employees to declare in writing for the information of managementwhere they stood on the Unionissue.Nina Dye Works, 95 NLRB 824. However, the basis ofthis finding is so well established that the citation of specific Board decisions hardly seemsneedful.J.The discharge of HoaglandHoagland at the age of 19 years was first employed by the Company on January 31, 1941,and worked as a "helper" and "junior salesman," assisting the truckdriver in deliveriesuntil July 22, 1942, approximately 18 months, when he voluntarily quit for a better job else-period of service was not satisfactory. Miller, the sales manager, said the Company'srecords show that Hoagland next worked for the Company 7 days in the fall of 1942. Millersaid Hoagland was not terminated, but after working 7 days "just didn't come back the nextday." Nothing was said about the nature or quality of his work during this short period. May12, 1944, Hoagland was again employed by the Company, and this time worked as a routesalesman for about a month when he resigned to go into the Army, leaving his "employment... three or four days before" he went into the Army.In late August 1950, Hoagland went to the Company plant seeking employment. According toHoagland he called at the plant that day to see Miller, the sales manager, but he wasn't in,and he then went to see Ferst3s and asked Ferst if he knew whether Miller had anything openin his department. Ferstsaidhedidn'tknowbut would see Miller "and see if he had anything,"and in the next day or two Miller called Hoagland and asked him to come to the plant and Millerput him to work about September 1 or 2 as a telephone driver-salesman. Ferst's testimonyabout this last hiring of Hoagland was that Hoagland applied to him for a job but he "did nothave anything at that time"; that he recalled that Hoagland's last work there had been inthe sales department so he (Ferst) went to see Miller about a job for Hoagland in that depart-ment; that Miller said he "had a bad experience the last time" Hoagland was there, butFerstpersuaded him (Miller) to put Hoagland on in the sales department Miller'sversion is somewhat different. He said that when Ferst spoke to him about giving Hoagland ajob, Ferst said Hoagland was "hard up" as he "had lost a job tending bar," and "he (Ferst)wanted me to give him a job, which I refused."Miller then stated that the reason"I did notwant to hire Hoagland was because I knew for a fact he had been working in saloons where theyhad handbooks," and "I assume he was a handbook clerk and a bartender. You could do bothjobs." Miller said he had been in these saloons where Hoagland was working as a bartender;however, he had never witnessed and did not personally know of any connection on the partofHoaglandwith handbook or gambling transactions. It will be noted that Miller did notassign as the reason for his purported reluctance to hire Hoagland any dissatisfaction,as Ferst said Miller gave him, with Hoagland's work as a route salesman when he had lastworked there in 1944, 6 years before, which job admittedly Hoagland voluntarily quit at thetime when Hoagland said he was called into the Army. I am inclined to the opinion, in thelight of later developments in thecase, thatthis hiring of Hoagland was not a matter of suchweighty discussion, so long and gravely considered by Ferst and Miller as they now relateit.The claim found in Ferst's testimony to the effect that Miller's purported refusal to hireHoagland because his services in 1944 as a route salesman had not been satisfactory, whichwas not corroborated by Miller who assigned another and totally different reason, is the onlything found in the evidence that remotely reflects upon the quality of Hoaglaand's prioremployment at this plant.Ihave heretofore described the duties and work of the telephone salesmen; suffice it tosay it is a sort of a beginner's job and where it is on a full-time basis, as in Hoagland'scase, usually leads to a route salesman's job as openings occur. Miller stated that trainingas a telephone salesman sufficient to qualify for a route salesman's job is "anywhere from36 As has been stated, Ferst was, and is, superintendent of the production department,and was sometimes referred to as the "plant superintendent." 518DECISIONSOF NATIONAL LABOR RELATIONS BOARD1 to 2 months up to 4 or 5 years."arAfter working about a month as telephone salesman,Hoaglandwasmade a route salesman and given a class D route, known as the Englishroute,38 all in rural territory. Routes are classified as A, B, C, and D, with the A routes"being the highest paid and most sales, and B, C. and D routes being progressively less insales and in base compensation." ThisEnglish route was one of the routes under the super-vision of Hartmann as route manager. Hoagland considered this a promotion,as undoubtedly itwas, since in addition to an increase in base pay over that received as a telephone salesman hereceived every week a commission on each case of Coca-cola sold on his route and a safe driv-ing award.Miller and the route managers did concede that Hoagland was a good truckdriver.After he had worked on the English route about 4 months, a notice was posted on the bulletinboard that Miller would accept bids for the Haymarket route, which was open. It was the prac-tice when routes were open to post such a notice affording any drivers desiring to apply forthe route an opportunity to do so.WhiletheHaymarket"paid about the same'as he was earning on the English route,Hoagland thought he would prefer that route, which was all in the city of Louisville 39 overthe English route,which was "a country route,"and, in response to the notice for bids onHaymarket, he applied for that route. His bid was accepted and he was awarded that route.Hoagland had been on the Haymarket route about 6 weeks when Clarence Lowen, the routesalesman then on the Shepherdsville and suburban route, quit, and that route was "put upfor bids." That route, referred to as the S and S, is a class C route and pays more moneythan does the English or the Haymarket route. Hoagland was one of the bidders and got theroute. The S and S route, a country route, was one of the routes in the group supervised byRoute Manager Raymond Sheehan. Hoagland testified that when the applicants or biddersfor the S and S route were being considered Sheehan "told me that he and Mr. Miller hadbeen talking and that he (Sheehan) told Mr. Miller that he thought I would be the best man forthat route out of the ones that had bid for it. I don't know how many that was." I creditHoagland's testimony that Sheehan made such a statement to him,as, for one reason,Sheehandid not deny that he told Hoagland what Hoagland said he did, saying only that he did not tellMiller that he (Sheehan) "thought Hoagland was the best man (Miller) could get for the Sand S route," while at the same time admitting that he recommended that Hoagland's bidbe accepted as against the bids of the other drivers because "Hoagland could handle a truck,drive it over country roads whereas" he "feared the other boys could not." Miller saidthatHoagland took over the S and S route about March 10, 1951, while Sheehan fixed thedate as Thursday, March 15. This was approximately a month before Hoagland initiatedand took the lead in the Union activity among the Company's employees, both route salesmenand production employees,particularly the colored production workers.Before he was called into the service Bobbie Olliges was the regular route salesmanon the S and S route.40 Hoagland testified that at the time he "got this Shepherdsville andsuburban route" Miller told him "it would probably be temporary because Olliges would getthisroute when he returned from the Navy" but that he (Hoagland) would then get his "oldroute (the Haymarket) back," and that he (Hoagland) "agreed to that." Miller did not denythat this conversation occurred or that such agreement or understanding was had at thetime Hoagland took over the S and S route, and I credit Hoagland's testimony in that respect.I cannot and do notcreditSheehan's testimony, which is not corroborated by any other witness,as if such had been the case it very well could have been by Miller, nor do the circumstanceslend corroboration while the credited testimony above setout tends to refute it, that the noticeposted on the bulletin board, early in the first part of March, that the S and S route was openand that bids would be received "stated that Olliges was going to get it on the 28th day ofApril (a Saturday, and the day Hoagland was discharged) when he came back."Itseems to have been a practice for the route salesman before returning to the plant,after completing his route or nearly so, to call in to see if any of their stops have reportedbeingmissed, or if there is anyone on their route who needs additional supplies of Coca-37 This is the reading of the transcript. The "4 or 5 years" seems, as I understand theduties of a telephone salesman, somewhat exaggerated. However, numerous corrections ofthis transcript were made upon stipulation of the parties, and this item was not changed.38 The route takes its name from the town of English, Indiana, which seems to be the termi-nus of the route. English is about 45 miles "almost due west of Louisville."39 It is spoken of as being in the "west end" of the city of Louisville, and was also knownas "West End Route No. 2."40 At the time this S and S route was given to Hoagland. Olliges was still serving in theUnited States Navy. COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.519cola.On Saturday,April 21,Hoagland, before returning to the plant for the day, made thecustomary call and John E. McHugh,the checker,told him that no calls had been received,and that Miller wanted to see him when he came into the plant. When he arrived at the planthe found Miller in McHugh's office. McHugh was present and heard what was said and HoaglandrelatedMiller's remarks on that occasion,in substance, as follows:Miller"said that he hadsome bad and some good news for me;that Bobbie Olhges was coring back ... the followingweek and Olliges would then get" the S and S route,and "I would take my old one back,"(the Haymarket);that the "change-over would beeffective a week from the following Monday"(April 30); and that he could take the Haymarket route back"at the same pay" he was gettingon the S and S route,that is, he would get class C pay for a class D route, but"he told me notto say anything about it." About this April 21 conversation Miller said he told Hoagland thatOlliges would be back on the S and S route on Monday,April 30, and that"we probably weregoing to terminate him (Hoagland) on the 28th" (Saturday)whereupon Hoagland requested thathe be permitted to go back to the Haymarket route on Olliges'return to the S and S route,and "I told him if his work improved"during the intervening week "I might consider it ... buthiswork did not improve."At another point Miller put it this way, "I told him I was goingto terminate him on April 28 if his performance didn't improve." Miller further said teat hedid not tell Hoagland tht on returning to the Haymarket route his compensation would be heldup to the compensation of the S and S route.As McHugh related the conversation Miller toldHoagland that Olliges was coming back out of the service and that Hoagland"might go on hisold route if his work improved."McHugh said further that"as I remember,there was no talkof money at all, or classification" relating to Hoagland's old route.Omitting what he claimed about a promise that he would continue to receive the same com-pensation upon returning to the class D, Haymarket route as he was receiving on the classC, S and S route, Hoagland's version of Miller's statements and action on this occasion hasMiller conforming to, and but carrying out, the assurances which I have found,and which standundisputed,were given by Miller to Hoagland about March 10, when he was put on the Sand S route after being selected over the other bidders,that is,that when Olliges returnedhe (Hoagland)would get the Haymarket route back. Neither Miller nor McHugh indicated thatMiller mentioned any deficiency in Hoagland's work,or in what respect it would be necessaryfor him to improve his work in the 1 week remaining before Olliges was to take over the Sand S route in order to return to his old route as had been promised back in March. Itseems odd indeed that after Hoagland had served as a route salesman 4 months on the Englishroute, and approximately 12 months on the Haymarket route, and had then been selected overthe other bidders for the S and S route,and had served that route for approximately 6 weeks,Miller should condition his retention by the Company on 1 more week's trial, and that Hoaglandwould not so much as even ask Miller what was meant by improvement in his work, or inwhat way his work was unsatisfactory,or in what respect such improvement was required.I doubt not that by this time(April2l)Miller may have had some mental reservations aboutHoagland but I doubt that he gave expression to them in the language which he and McHughclaimed he used or that these reservations were based on Hoagland's work.I have earlierdescribed the inception and progress of the Union organizational activity among the employeesduring the first period of from about mid-April to and includuig'April 25. From my findingsin that respect it appears that in the approximately 1 week that had elapsed by this date (April21) there had been considerable Union activity,of which Hoagland had been the originatorand prime leader, and that knowledge of such activity was widespread and general amongboth the employees and management.Schmidt admittedly learned of the Union activity betweenApril 15 and 20.True, management may not have as yet learned by April 21 the nature andfull extent of Hoagland's participation in and responsibility for thp- Union movementwhich bythat time was well underway,but I think it reasonable to infer, in view of themassof circum-stances I have detailed,that by this time management had learned at least that he was oneof the leading Union advocates.While Miller's purported language was gone over several timeswith both Miller and McHugh and each stated and restated that Miller conditioned the retentionof Hoagland at the end of the 1-week trial on improvement in his work during that week, atone point in the cross-examination Miller said that he told Hoagland, on April 21, that"he (Hoagland)may go to the Haymarket route" when Olliges returned on April 30, "ifhis conduct and everything else improved."There was no sort of an explanation of what wasmeant by "conduct"or "the everything else," if indeed he ever made any such or similarstatement.According to Miller, and evidently offered as an explanation,or one explanation, of the dis-charge of Hoagland on April 28,week later,Hoagland's work did not improve during the trial 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek of April 21 to 28. No specific delinquency, neglect,,or failure in connection with his workor anythingelse on thepart of Hoagland during that week was mentioned or cited by.Milleror any other person connected with management. However, it is significant that during thatweek the Union movement gained added momentum, and as appears by the detailed chrono-logical recitaland findings which I have heretofore made was in full bloom by April 28when Hoagland was discharged,and asrepeatedly noted, because it is an inescapable fact inthiscase,Hoagland had been largely instrumental in bringing the Union movement to thisstage.Itwillbe remembered here that continuously from mid-April, Hoagland had been busyin promoting the Union among the employees, and acting as liaison with the Union, supplyinghis coworkers, Kamenish and Thomas Brooks, with Union authorization cards, and conferringwith them "quite often" about forwarding the Union campaign, and in talking up the Unionand soliciting the employees, particularly the routesalesmen,to sign Union authorizationcards andto attendUnion meetings. During the week of April 23 to and including Saturday,April 28, the day of Hoagland's discharge, a number of incidents involving the Union campaignand, in some instances, directly or indirectly. Hoagland's relationship to it, occurred.The first part of that week the Union through Hoagland announced the first Union meetingfor employees to be held the night of April 25, and by "word of mouth" Hoagland, Kamenish,and Brooks notified the employees of the meeting. About this time in that week Schmidt andRarst had Davis in the office for an early morning interrogation about the Union activity amongthe colored basement workers. Came the late afternoon of April 25 and the hastily calledCompany meeting for sales employees at quitting time, whereat Ferst, undoubtedly well knowingby that time what was going on, asked "What this is all about," which clearly, under thesurrounding circumstances, referred to the Union activitygoingon inthe plant, and demandedof Hoagland, calling him by name, what complaints he had. The following morning, April 26,came the before-work, and on-the-moment called, Company meeting of the productionemployees. The next day, April 27, finds Ferst rebuking Hoagland for his Union activity,and later during the same day telling him that management "knew all about" such activityon his part. Also during this week preceding Hoagland's discharge on Saturday, April 28,there had been, as heretofore set out, a number of instances of interrogation by RouteManagers Bunning and Hartmann and Sales Manager Miller of route salesmen working underthem concerning the Union, and their connection with it, iftheyintended to, or had attendedUnionmeetings, or had signed Union cards. I have in mind, too, Miller's statements toRoute Salesman Mialback indicating that some employees who the Union supporters thoughtwere on their "side" were feeding him information about Union activities and who wereparticipating in them, even by way of illustration about the attendance of employees at Unionmeetings and the order of their arrival at the meeting.Upon the facts as I have found them I perceive little, if any, room to doubt that by, and indeedwell before, April 28, management had learned of and well knew Hoagland's role in the Unionmovement, and this brings the course of events in respect to Hoagland to his discharge onthat date.About his discharge the afternoon of April 28, Hoagland testified as follows: When he camein that afternoon "after my route was finished, I was told that Mr. Miller wanted to see mein his office.... I went in and he says, 'Hoagland we are terminating your employment,' andIsays, 'What's thereason? ' and he says, 'There is no reason at all, it is just terminated,and let's just forget about it right there.' " Hoagland then told Miller that discharging him"wouldn't do any good ... wouldn't help him (Miller) any," about the Union in the plant,"because the majority of the men wanted the Union" whereupon Miller said, "We won'ttalk about that, I don't care to discuss it." Miller offered Hoagland "an extra week's pay"saying "employment would be hard to get because that was Derby week," and he "wouldlike to help" Hoagland "a little over that time."u Hoagland seems to have been leery lestby the acceptance of this proffered extra week's pay he might waive or foreclose some right;anyway he refused Miller's offer.Miller did not specifically deny Hoagland's testimony about his discharge in any respect,nor did he either specifically or by general import deny that Hoaglandsensing, or at leastbelieving, that he was being discharged because of his Union activity raised that question withhim, and made the remarks in that connection which he said he did, only to be met by Miller'saiHoagland said he didn't understand this explanation of the basis for the proffered extraweek's pay "because jobs were not hard to get" during Derby week and "are more plentifulthen than at any other time." COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.521statement that he did not "care to discuss" that. Whereas Hoagland stated that when Millergreeted him with "we are terminating your employment"and he (Hoagland)asked the reason,Millerdidnot assign any reason merely saying, "it is just terminated" and to "forgetabout it," Miller testified: "I called him in and told him we were totally dissatisfied with hisperformance of his duties and that I was terminating his employment."Continuing,Millersaid that at that time he explained to Hoagland that he was on "a one year probation," whichMiller said "he (Hoagland) knew before he was hired." 42 Miller was asked, "Why did youdischargeMr. Hoagland? "He answered,"His probationary period was for 1 year, and weterminated him because of inefficiency." The foregoing covers what Miller said about theactual discharge and his reason for same. As to the offer to give Hoagland an extra week'spay it should be noted that there is no evidence whatever indicating that it was a practice orcustom of the Company to give a bonus of an extra week's pay, or any amount whatever,to employees discharged for unsatisfactory or inefficient services, nor as I understand Miller'stestimony did he make any such claim. Concerning that he said that Hoagland "wanted me tocontinue his employment; I didn't do it. I did do this however, I took it on myself to give himaweek's pay, because the following week coming up was Derby week, and I knew he wouldhave some little difficulty getting a permanent lob.... I offered him $70. He turned itdown....Ijust wanted to help the guy out."Later Miller said this offer"was just softnesson my part, that was all."I accept and credit Hoagland's testimony that he was called in and summarily dischargedby themere statement that hewas being terminated instanter, that his inquiry as to the reasontherefor was met with a "forget it," and his statement to the effect that his discharge wouldnot "help"to defeat a union in the plant with a "I don't care to talk about that." When theUnion issue was raised by Hoagland, Miller did not deny, as seemingly he wouldhave done hadthe discharge been a bona fide dismissal for cause, that Hoagland's Union activity had a partin his discharge.Hoagland asked Saier "would it be all right to take" the $ 70 which Miller had offered, andSaier advised him that it would be, whereupon a day or two after he was discharged he calledMiller by telephone,and asked him ifthe offer was still open, Miller said it was,and Hoagland"went out" to the plant "and got it."Later, and after Derby Day (May 5), Hoagland went to theplant td collect"some cooler commissions" which hadbeen overlooked in computing theamount owingtohimatthetimehewas discharged.As he was entering the plant he encounteredFerst. Ferst"was going to run"Hoagland"out of the plant," but when Hoagland told Ferstthe nature of his business in connection with which he wanted to see Miller, Ferst told himto "Go on and see him(Miller)and hurry up about it, and get out of here, because we don'twant you in the plant."The evidence offered by Respondent as tending to support its purported judgment thatHoagland'swork was so totally unsatisfactory as to necessitate his summary dismissalon April 28 is far from impressive from the standpoint of quality and substance.Hoagland had worked only "about a month" as a telephone salesman, the very minimumtime fixed by Miller in which to qualify for a route salesman's job, when he was assignedto the English route. The increase in base pay plus commissions made this, in effect, apromotion.It certainly must be assumed that his services as a telephone salesmanweresat-isfactory as there is no word of complaint from any source, and he was given this rapidadvancement to the position of route salesman.There were a total of 57 route salesmen.Itwould seem that the route manager under whom a route salesman worked would be in thebest position to know, and should know, whether his work was satisfactory or unsatisfactory.Hoagland worked on the English route about 4 months, under Hartmann as route manager.42Miller and other supervisors mentioned, apparently as somehow bearing on Hoagland'sdischarge, that all employees were hired on a 1-year probation. What this had to do withthe discharge of any employee at any time because of unsatisfactory services or inefficiencywhether he worked less or more than a year was not explained, nor do I perceive any dif-ference in that respect. So far as appears from anything in the evidence, a driver or routesalesman was paid in accordance with the basic wage established for a route of the grade ofthat to which he was assigned, regardless of whether he had worked more or less than ayear, and the commissions were the same throughout. Nor did the length of employmentseem to have anything of itself to do with the selection among bidders for routes wherevacancies occurred as is evidenced by the course of Hoagland's employment during the8months he worked there this last period of employment. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDHartmann was called as a witness by Respondent but he offered no criticism whatever ofHoagland's work on the English route and presumably had none to make. The only least criticalnote about#toagland on this English route was a reference squeezed into Miller's testimony,which was pretty well rebutted,thatHoagland"get back early from this English run."An observation should be made at this point about the practices of route salesmen in regardto leaving the plant in the morning to go out on their routes and the return to the plant whenthe routes have been completed.There seems not to have been anything like fixed or exacttimes or hours by routes or generally about arrival at the plant on return from the trip overthe route,nor could there have been.Thetime required to complete a trip, particularly routesin the rural areas,was dependent,on any given day, on numerous factors such as weather,road conditions,volume of business,and the number of stops to be made on that day, as itappears that ordinarily not every stop was made every day and more stops would be scheduledfor some days in the week than others.Route salesmen were required to report at the plantnot later than 7 a. m., and some of them,who were due to leave on their route trip at thathour, of course reported earlier. Hoagland"always got to the plant early"and "usually left"there on his route trip about 6:30 a. m., which enabled him to complete his trip somewhatearlier than would have been the case by waiting until 7 o'clock or after to start out.The facts about the usual time of Hoagland's return to the plant while on the Englishroute are that"on the average"he never got in "any earlier than 3:30 to 4:00 o'clock,"and there Is no basis whatever for Miller's slight and vague reference to coming in early whileon that route evidencing how strained Miller's claims are in his almost lone effort to showsome delinquency somewhere,sometime on the part of Hoagland. As noted, no such complaint,or any other of any nature,was made by Hartmann, Hoagland's route manager. Thus comingto the end of 5 months of the 8 months which Hoagland worked there at this time, Hoagland'swork is free of criticism,and surely must have been deemed on the whole satisfactory forhe was then on bids given the Haymarket,a city route, which he preferred over the Englishroute, a country route some parts of which were over old roads not in very good condition.Hoagland's route manager during the approximately 6 weeks he was on the Haymarket routeisnot named,and as he did not appear and give an opinion as to Hoagland's work while onthat route,I assume that so far as the route manager, who was in the best position to know,isconcerned,Hoagland'swork there must have been satisfactory.The only criticism ofHoagland'swork on the Haymarket route is found in Miller's testimony that his work onthat route was "lousy."Asked what he meant by"lousy,"and in what respect his work was"lousy," Miller said merely that Hoagland would get "through with it by 1:00, 1:30, some-times 12:30" p. m. and that a driver-salesman couldn't properly"cover an ordinary...routein five or six hours and do as he was supposed to do."Although apparently the route manager.Hoagland's immediate supervisor,had no complaint about theway Hoagland handled this route.Miller who had 56 route salesmen in his department made this one peneralization about thisone.No specific instance of neglect, failure,or inefficiency on the part of Hoagland whileon this route is mentioned. Hoagland, who,as stated,usually started on his route about6:30 a. m., said that he "got back"off the Haymarket"on an average of 12:00 (noon)to 2:00o'clock," this of course dependent upon the play of factors necessarily affecting the timerequired,and it is interesting to note in this connection that there were 10 to 15 driver-salesmen who usually completed their routes and got back to the plant before Hoagland couldserve this route and return to the plant. The insubstantiality of Miller's testimony is dem-onstrated by his own admitted acts as it is recalled that when a notice was posted callingfor bids on the S and S route, a class C and a higher paying route than the English and Hay-market routes,Sheehan,the route manager of the groupwhichincluded the S and S, recom-mended Hoagland to Miller over the other bidders as "the best man for that route," andMiller,who now many months later at the hearing said Hoagland's work on the Haymarketroute was"lousy,"proceeded to designate Hoagland for the S and S route"as against thebidsof the other drivers,"and promote him from a class D to a class C route. Thus atthe end of 6J months of the 8 months he worked for the Company at this time no valid criticismof any kind has been made of Hoagland's work,or even one specific instance of inefficiency,neglect, or failure shown, while on the contrary Miller had moved Hoagland along to one betteror more desirable lob after another.As heretofore outlined the last approximately 6 weeks Hoagland worked for the Companyat this time was spent on the S and S route with a promise by Miller made at the timeHoagland took over the route that when Olliges returned Hoagland would be transferredback to the Haymarket route. The last 2 weeks of that period saw the Union campaign in COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.523the plant launched by Hoagland and largely through his leadership brought to its peak asisshown by the detailed chronological review of events in that connection heretofore setout. The matters presented by Respondent as reflecting unfavorably on Hoagland's handlingof this S and S route seem to me.for the most part, to represent a good deal of strainingon the part of Sheehan and Miller. Sheehan cites two incidents neither of which loom veryimpressively in the scale of things.Sheehan said he went over the entire route which Hoagland on Wednesday and Thursday(March 14 and 15) of the first week Hoagland was on the S and S route.I note that apparentlypart of the territory included in this route was covered on certain days of the week, and theremaining territory on the other days. Continuing, Sheehan stated that on these trips overthe route which Hoagland he instructed him to make the Parkside Inn, "the biggest stopon the route,"on Monday,Wednesday,Friday, and Saturday because that place "has a goodweek end business."The following Saturday,March 17, Hoagland made Parkside,but thenext Saturday,March 24, he failed to do so, and late in the afternoon of that day Parksidecalled in and said the Coca Cola man had not been there that day. As it was Saturday and theregular route salesmen complete their routes early and are "allowed to go home at 2o'clock,"Hoagland was not at the plant when this call came in so the Company sent "15or 20 cases of Coca Cola out there," presumably by one of the telephone salesmen, whousually take care of such matters.Sheehan said that on the following Monday he asked Hoaglandwhy he had not made Parkside the previous Saturday, and Hoagland said he "forgot." FurtherSheehan testified that he never again had any complaint of that kind from Parkside. Afterhaving apparently said that the route salesman was supposed to make this Parkside stopregularly every Saturday,Sheehan said at another place"He (the S and S route salesman)worked every other day on that route(that part of the S and S which included the Parksidestop) but some weeks he had to make it (Parkside) four days instead of three." (Emphasissupplied.)Hoagland testified that the schedule called for making Parkside,a "drive-insandwich ship," most of whose "business was outside," on Monday, Wednesday, and Fridayduring the winter months,and the same days of the week plus Saturday during warm weather,that during that part of March and the whole of April that he was on the S and S he madethe stop regularly on Monday, Wednesday, and Friday of each week, and in addition wentthere on Saturday when weather conditions were such as to seem to make a Saturday calladvisable,and that such practice was pursuant to Sheehan's instructions to use his ownjudgment about making a Saturday call during that season of the year.Hoagland said that duringthe time he was on the S and S route on "at least half of the Saturdays"Fe did not makeParkside as he did not deem, under prevailing weather conditions, that it was necessary todo so. The Saturday to which Sheehan referred was one of the Saturdays he had thought itwas not necessary to return to Parkside,as it"had been very cold all that week for that timeof year," and "it was cold that Friday" when he "filled up all their empties," and leftthem fully stocked, "they carried about 60 or 75 cases in stock all the time." It was stillcold that Saturday morning; however,as Hoagland recalls, the weather did become"warmerlate in the afternoon."Between 3 and 4 o'clock that afternoon McHugh called Hoagland by tele-phone at his home and asked him if he had been to Parkside that morning and Hoagland toldhim he had not and McHugh said he would send "some cases of coca cola out there." WhenHoaglandmade Parkside the following Monday "they had 40 some odd cases ... plenty ofCoca Cola" in stock, and hadnot "even come close to selling out." The only reaction ofSheehan at the time was a mere inquiry of Hoagland, on the following Monday, as to whyhe did not call at Parkside on Saturday, and it is not said that he so much as reprimandedorwarned Hoagland for not doing so. I credit Hoagland's testimony about the matter. Itisborne out,to some extent,by the fact that he continued to use his own judgment there-after about when it was advisable to make that stop on Saturday resulting in not doing soon "at least half of the Saturdays"during the time he was on this route which seems unlikelyhad Sheehan explicitly warned Hoagland to make that stop every Saturday instead of leavingitto his own judgment.Further it appears-that, as a matter of fact, his judgment on thatparticular Saturday about the need for returning to Parkside on that day after having fullystocked the place on Friday before was not even faulty.The second incident related by Sheehan consumed a considerable part of his testimony,and of Hoagland's-rebuttal. but boils down to a very inconsequential sort of thing. The BlueLick road,a country dirt road,was one route to Shepherdsville. There was one stop"betweenthe start of that road and Shepherdsville" to which deliveries were made every 2'weekson Saturday.When Hoagland took over the Shepherdsville and suburban route there was 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD"a bridge out on that road....They were putting in a new one."At the same time the roadwas under repair. Because of the bridge and repair work going on the truck could not, at thattime, be driven over the road to service the one stop between the beginning of the Blue Lickroad and Shepherdsville,and the driver-salesman had to detour around that route to reachShepherdsville.Sheehan said that when Hoagland took over the S and S route he told Hoaglandthat every other week he (Sheehan)would meet him at some point on Preston Street 43 andput the Coca-Cola for the one stop on the Blue Lick road in his(Sheehan's) coupe and takeitover that road to this stop. When the first Saturday for delivery to this stop came up44it was handled in that manner.According to Sheehan,2 weeks later he asked Hoagland what timeitwould be convenient for Hoagland to again meet him on Preston Street in order to make thedelivery in Sheehan's coupe as before, and Hoagland said he "should be there about 12:30."Hoagland said when he arrived that day at the meeting point Sheehan was not there. Theonly house at that point mentioned in Hoagland's testimony was what had formerly been somekind of a place of business but which had been closed for at least since Hoagland had been onthe S and S route, however the people who had formerly conducted a business there "stilllived in this place ... they had living quarters in the back."Hoagland said he could notremember what time he arrived there but after waiting there about a half hour for Sheehanhe told a 14-or 15-year-old boy, who was playing ball outside,and who he supposed wasthe "son of the people who owned that place" as he said he lived there,to tell Sheehan"if he came by"thathe(Hoagland)"had gone on down to a small grocery store at thecross roads at the beginning of this Blue Lick Road."Hoagland said he did not know whetherthere was a telephone at this house on Preston Street as he had "never been in the place."When Hoagland got to this small grocery store at the crossroads,where the Blue Lick roadstarted,he learned that the repair work on that road had been fully completed,and "theyhad just been over it with a grader that day."Finding the road open for travel of all kinds he"told the people in this grocery" that he expected Sheehan would come there and to tell himthathe (Hoagland)had gone on and made the stop. Hoagland then went on over the BlueLick road"andmade the stop and didn'thave a bit of trouble ... and from then on wentto Shepherdsville"on that road"because it was in good shape."After making the trip overthe newly repaired and opened road and taking care of this one stop, Hoagland "called inthe office"to McHugh to report before starting on his return to the plant,and at that time toldMcHugh that he had missed Sheehan and "if he(Sheehan)called in to tell him" that he "madethe stop"all right and "to forget about it."There is some confusion in Sheehan's testimony about the meeting place.At one pointhe says "it was on Preston Street,"later he said he went to "a lunch stand where I wastomeet him" and that"therewas two ways" that Hoagland "could come...PrestonStreet or around the detour which he was accustomed to coming."This certainly was notthe point where Hoagland waited for Sheehan,as the only"place" there was closed andout of business and had been since before Hoagland took over the route. Sheehan said he arrivedat this lunch stand"about a quarter of twelve,"which was 45 minutes before the time he saidhe was to meet Hoagland,and ate lunch.there, that he "waited until 12:30, and then went inand asked the man (at the lunch stand) again,'e 'Are you sure the Coca Cola man made youtoday' and he said, 'yes he made me earlier.'"Nevertheless Sheehan said he "waited thereuntil3 o'clock then called the plant on the telephone," and was informed that Hoaglandhad taken the truck over the road and made the stop.Sheehan'scomplaints were two: (1)"Overriding my orders"by taking"the truck overthe road"which, contrary to the fact, was unfit for travel, and"I imagine if the Statewould have caught him, or the county whoever had charge,they would probably have finedhim, or us."The fact is the road was open and ready for travel of all kinds and was traveledregularly from that day on by Hoagland with the same truck he was driving that day, andno mention whatever is made of any need thereafter Of Sheehan using his coupe to servicethisstop on the Blue Lick road;(2)causing him (Sheehan) to "sit out in a car in March43I do not know, and it is not made clear,where Preston Street is, whether on the outskirtsof Louisville or in some town or hamlet somewhere on the route near the beginning of BlueLickroad.References in the testimony seem to indicate that the proposed meeting pointwas in a country or rural area.441 am not sure, although perhaps it is immaterial,whether this was the first or secondSaturday that Hoagland was on this route.45 Indicating he had made the same inquiry previously and received that information. COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.525weather like that in the cold" for "three hours." Sheehan's testimony does suggest somepossibility of a misunderstanding as to the meeting place but regardless of that Sheehanleaves some doubt about the accuracy of his time estimates and some wonderment why,ifas he says the lunchroom man told him at the latest about 12:30 that Hoagland had madethat place "earlier," he waited until 3 o'clock to even Inquire of the office whether they hadhad any report from Hoagland when all the time a telephone was at hand. The only complaintSheehan made to Hoagland was not that he disobeyed orders by taking the truck over a roadunfit for travel by truck but that it"was a hell of a note to keep a man waiting . . . in the cold"for 3 hours. Apparently Sheehan never arrived at either of the two points at which Hoaglandleftmessages for him.Miller's and Sheehan's testimony purported to show that while Hoagland was on this Sand S route he completed the route earlier than proper service of the route would permit;however their timing was not based upon anything other than some wide estimates here madelong after on memory, and which, under the circumstances, I am convinced were not inclinedto give Hoagland the benefit of any doubt as to accuracy. When the evidence about the return-ing time of the 57 route salesmen is considered as a whole it appears that, in fact, manyof them driving substantially comparable routes customarily got in around the same time,and some even earlier, than Hoagland. Miller with 57 route salesmen under him claimedto remember that when Hoagland was on this S and S route he "would get in at 1:00 to 1:30every day," while Sheehan said "he (Hoagland) would get done" at times ranging from 12to2 o'clock. As before mentioned it was Hoagland's practice to leave mornings earlierthan other route salesmen, in fact at 6:30, and his testimony is, and I am constrained tocredit it, that while working the S and S route he "got in as a rule, on week days (meaningother than Saturday) right around 3:30 or 4:00 o'clock." With the exception of the ParksideInn incident there is no specific evidence that Hoagland ever at any time failed for any rea-son to make, or that he skipped, or did not properly service, any stop, and it is my impres-sion that Miller's testimony, implying that Hoagland unduly rushed through, and mustnecessarily have improperly serviced, all his routes is not corroborated by the facts inevidence and is not factually founded. Miller said he spoke to Hoagland'while he was onthis route several times about getting in early but that most of his contacts about such mat-terswere with the route manager, who he "instructs what to tell the route salesmen," inthis instance Sheehan. Hoagland declared that none of the supervisors ever criticized himfor any of his work "while there this last hitch," and, as I have pointed out, the evidence,insofar as it relates to the first 6} months of the 8 months Hoagland worked there this lasttime, does not disclose that any criticism of any kind was made to Hoagland about his work,Sheehan did not saythatMiller ever discussed with him, or mentioned to him, any purporteddeficiency on the part of Hoagland, or that, at Miller's behest, or on his own initiative, heever spoke to Hoagland about, or criticized him for, coming in too early, or not spendingsufficient time on the route.FinallyMiller advanced the proposition that sales on the S and S route dropped off duringMarch and April. In support of this there was produced, and is Respondent's Exhibit No. 3,a card purportedly showing case sales by months on this one route during the years 1949,1950, and 1951, although in the column for "year" no dates at all are shown. This card shows,according to an explanation of it by Miller whereby the 663 listed as cartons in 1950 aresaid to be in fact cases, that 4,643 cases were sold on this route in March 1950, and 3,708inMarch 1951, and without consideration of any of the numerous factors which would ordi-narily affect the sales during a given period of such a product, or taking into considerationthat Hoagland was on the route only the last half of that month, the implication that the dif-ference was somehow, in someway, Hoagland's fault is made. In reference to April, whenHoagland was on this route the full month, Respondent turned away from this card and madethe following comparisons, the total "overall" Company sales, city routes, rural routes,plant sales, all sales of all kinds, for the month of April 1951 "were up in percentage overthemonth- of April 1950, 8.8 percent" but Hoagland's sales were "down from this recordthree percent." Looking at the card and accepting it as correctly reflecting the sales itpurportedly does, there were 4,777 sold on this route in April 1950, and 4,678 in April 1951,a difference of 99 cases. The unreliability of comparisons such as that undertaken, purport-ing by implication to show Hoagland to have been in some way inefficient, is apparent whenmade, as here, without any consideration whatever being given to the numerous factors whichnecessarily would affect demand and sales of this kind of product. There was nothing showingwhether weather conditions, a very potent factor, were substantially the same during the 526DECISIONSOF NATIONALLABOR RELATIONS BOARD2 periods,or that there were substantially the same number of outlets, of about the sametype and sales volume,along the route, or in short that the situation was substantially thesame. Nor were the sales on other rural routes, or any of the 56 other routes,during thesame periods compared.At one point speaking of the effect of weather on sales,Sheehansaid:"Maybe it would be warm in December and it would be a good month;maybe it wouldbe cold in December and it would be a bad month.It is all according to the weather." As tothe weather during March and April 1951 Sheehan could not remember and would only say,"I don'ttake care of the weather." That,as Hoagland testified,March 1951 was "a prettycold"month throughout,and that the weather was "awful bad," meaning cold or wintryweather, in March and April,is corroborated somewhat by various references appearinghere and there throughout the testimony,as by way of illustration Sheehan's complaint inconnectionwith the Blue Lickroad incident that he was left "sitting out" there "in the coldMarch weather like that."Hoagland said no one ever mentioned to him that the sales on theS and S route were down over the previous year.As showing just how hard-pressed Miller and Sheehan apparently were in finding somethingunfavorable to attribute to Hoagland is about the last contribution Sheehan made along thatline.As the direct examination came to a close Sheehan was asked if there was "anythingelse wrong with Hoagland'swork outside"the things he had mentioned.He answered thatHoagland"wasn't cooperative,"whereupon counsel for Respondent asked him what he meantby that,and Sheehan said that one time Hoagland missed a sales meeting because he had togo home early, and that Hoagland did not notify him (Sheehan) but notified one of the othersupervisors.Conclusion about Hoagland's DischargeWhen the facts about Hoagland's work, the lack of criticism by his supervisors, and hisrapid and steady advancement to more desirable and better positions, together with the manysidelights shed by the credited evidence as a whole concerning his work, and the insubstan-tialityof Respondent's claims in respect thereto, are considered,Miller's explanation atthe hearing that the sole reason for Hoagland's discharge was his inefficiency is not, in myopinion, factual,and I am unable to credit it, and such consideration also makes understand-ableMiller's refusal,at the time,to assign any reason for the discharge when Hoaglandasked him the reason for that action.It follows that in the setting which emerges from thefacts as I have found and believe them to be, and with a background such as existed at thetime, that, upon the preponderance of the credible evidence as a whole, I am compelled to theconclusion,and find, that Hoagland was, in fact,discharged because of his Union activitieswith the purpose and aim thereby to discourage the organization of the Union in the plant, asalleged in the complaint, and in violation of Section 8 (a) (3) of the Act.K. The discharge of KamenishFrank Kamenish,at the age of 23,went to work at Respondent's plant April 18, 1950, as atelephone salesman.I have heretofore described the duties,and nature of the job, of a telephonesalesman,and in that connection I havealsonoted that when openings occurred in route sales-men positions thereby operating to necessitate the designation of a new routesalesman, aselection was made from available telephone salesmen,presumably the best qualified telephonesalesman, from the standpoint of training and demonstrated competency, being moved up to aposition as route salesman. After working about 4 months as a telephone salesman, the WestCentral 3 route, in the city of Louisville, "opened" and Sales Manager Miller gave Kamenishthat route, and he took it over as the regular route salesman "about the middle of August."The route was one of the group under the supervision of Route Manager Carl Bunning, Sr.According to Miller there were at the time "four full time" telephone salesmen.-96 Thus Ithinkit reasonable to assumethat Kamenish must have been deemed the best qualified manof the 4. Kamenish continued as routesalesmanon the West Central 3 route until his dischargeon May 5, 1951, a period of a little more than 81 months.Ihave heretofore set out in detail my findings about Kamenish's Union activities whichcontinued unabated until the date of his discharge. He was the first to enlist, or join up, with46Miller said that there were "probably" as many as 12 telephone salesmen at the time,but that 8 of them were university students who return to school in the fall and only 4 werefull-time employees. COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.527Hoagland in the Union campaign. That was "about the middle of April," and from that time onhe was active and busy in promoting the Union movement. From the very first he handed outUnion cards,talked to other driver salesmen about organizing a Union in the plant,and urgedthem to attend a Union meeting to be later announced and find out about the Union, and whenthe time and place of that meeting was announced, through Hoagland, he joined with Hoaglandand Thomas Brooks in notifying the employees of the date and place of the first Union meeting.He attended and participated in both Union meetings held prior to his discharge at which timesSaier gave him additional supplies of Union authorization cards which he continued to hand out,and up to the time Hoagland was fired he met and conferred with Hoagland "quite often" aboutthe Union campaign and plans to forward it. Around April 26 or 27, Bunning, his route manager,came out on the route and quizzed Kamenish about his Union relationship, at which timeKamenish admitted that he had attended the Unionmeeting ofApril 25, but denied that he hadsigned a Union card, and it was veryclose after the second Union meeting of April 28, and thedate of Hoagland's discharge, that Miller told Mialback, in effect, that management knew andwas being informed about what was going on in the way of Union activities and, as illustratingthe preciseness of that knowledge, that they even knew that Kamenish arrived at one of theUnion meetings "right after" Mialback did. The findings made show that the supervisory staffalmost from the beginning knew about the Union campaign, and in the days immediately follow-ing they acquired a pretty comprehensive knowledge of what was going on among the employeesrelating to the formation of a union in the plant, and who was doing what in that connection, untilby, and even well before, May 5, the date of Kamenish fs discharge, 1 week to the day afterHoagland's discharge because of his Union activities, I am convinced that management hadlearned and knew about Kamenish's activities in behalf of a Union in the plant, and that he wasone of the leaders in that movement.Saturday, May 5, was Derby Day in Louisville. On that day "traffic is pretty thick in Louis-ville" especially downtown and certain other sections of the city, which are covered by severaldifferentroutes, including Kamenish's route. Part of his route was along one section ofBroadway and ran "right there by thelOthStreet (railroad) station," and another part covereda section of Chestnut Street, which is a "one way street going into downtown." Trucks werenot allowed downtown too long on that day. It is the custom, "the usual habit among thedrivers," on the city routes, which if not formally authorized by the Company has beenrecognized and acquiesced in by it, to stock heavily most of their dealers on Friday before theDerby Saturday, and make the rest on the morning of that day thus enabling them to get theirtrucks off the streets and to get in earlier than on a normal Saturday.Even on a normalSaturday it was the practice to come in earlier than during the other days of the week and alldrivers were allowed to go home at 2 o'clock on Saturday. In accordance with the customKamenish, as did other route salesmen having routes in the city of Louisville, in anticipationof this Derby Day, heavily and sufficiently stocked most of the dealers on his route on Fridayso that it would not be necessary to make deliveries to them on Derby Saturday, and therebywas able to supply the few remaining dealers off the more heavily traveled streets and getback to the plant well before noon of that day. It was about 10;30 that morning when Kamenishreported in and found that at least 1 other route salesman, Jack Starkey, had preceded him.Starkey told Kamenish that he (Starkey) got in "about 9 o'clock," and Kamenish recalledthat"about 20 minutes" after he (Kamenish) got in 2 other city route salesmen, JamesLueke and Carl Bunning, Jr., son of Kamenish's route manager, Carl Bunning, Sr., came in.Carl Bunning, Jr., did not testify, but Lueke said he "got in about 11:00 or 11:30" that DerbyDay morning, and recalled that at that time Kamenish and "four or five other drivers" werealready in, and if others had come in earlier "they probably had already gone home."Sometime before noon that day Kamenish "was down by the time clock getting ready to gohome" when his route supervisor, Carl Bunning, Sr., came to him and told him that Millerwanted to see him. Kamenish went immediately to Miller's office. I quote what Kamenishsaid occurred:Iwent into his office and said, "you want to see me Will," and he said, "Yes, Frank weare going to terminate your employment as of right now," and I said, "Whets the reason,"and he says, "I don't care to discuss it," and I said, "Okay." He said "Here is yourslip, go down and get paid." So I went down and got paid, and left.Kamenish further said that immediately after being thus summarily fired he met RouteSalesmen Carl Bunning, Jr., and Jim Lueke, and that he told them, "I just got fired" andthat"I was coming back Monday to see Mr. Schmidt, and find out the reason." As before 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDstated Carl Bunning, Jr., son of Kamenish's route manager, was not called as a witness, asIassume he would have been had this incident not occurred as Kamenish related. Lueke,substantially corroborating Kamenish, said that he met Kamenish "sometime around 11:00 or11:30 o'clock" when he (Lueke) "came up to cash out," and that Kamenish at that time toldhim that he (Kamenish) had "just left the office and had got canned, ... I asked him why andhe said he didn't know," and"Iwentup and cashed out and I don't know where he went." I takethese purported statements of Kamenish, the timing and subject matter considered, as partof the res gestae of the event to which they relate, and applying the generally recognized testsof credibility I have no hesitancy in crediting fully the testimony of Kamenish and Luekeabout this incident and in finding that immediately upon leaving Miller's office KamenishtoldLueke he had just been "fired" but did not know why or the reason for his discharge,and I further find that at that time, or about the same time, Kamenish also told Lueke andBunning, Jr., one or the other or both, in substance, as he testified, that "he was comingback Monday to see Mr. Schmidt, and fuid out the reason" for his discharge.However, before leaving the plant Kamenish discovered that a $6 commission, to whichhe was entitled, on a cooler which he had sold had not been included in his pay so he wentback to Miller's office, and asked Miller about that and Miller said, "Thats right you havethat coming to you," and he (Miller) called the cashier and told him to "give Kamenish anextra $ 6.00." Kamenish said Route Manager Sheehan (not Kamenish's route manager) wasin Miller's office this second time when he returned to claim the cooler commission. Sheehan,called as a witness by Respondent, did not either affirm or deny this; however, Miller saidKamenish was in his office "just once this morning," the time he (Kamenish) was terminated.I credit Kamenish's testimony that he returned to Miller's office that morning and that Millerordered the correction in the amount due him as Kamenish said occurred.The sum total of Miller's affirmative testimony on direct examination about what was said,and what occurred in the termination ofKamenishis brief and is found in eight, mostly leading,questions propounded by counsel for Respondent with Miller's answers thereto and representshis version of that occurrence, as follows:Q. Why did you call Mr. Kamenish into your office on May 5?A. I heard that he got in early, too early, for Derby Day.Q. Did you discuss these various shortcomings of his with him?A. Yes, Sir.Q. Did you ask him about getting in early?A. Yes, Sir.Q. Did you attempt to warn hun againA. Yes, Sir.Q. What if anything did he dogA. Blew up.Q.What do you mean?A.He said, "If you don't like my work, I will quit."Q. And what did you say'sA. I said, "That suits me, let's get your money."Q. How many times was he in your office that morning?A. I think it was just once.Miller then said that he did not "tell him (Kamenish) that morning before he said he was goingto quit that" he (Miller) "was going to fire him."In answer to a question by the Trial Examiner, Miller said that he "didn't call" Kamenishin that morning "with any intention of discharging him" and "had no intention to dischargehim, he got mad and quit." Continuing his answers to questions of the Trial Examiner, Millersaid that he called Kamenish into his office, on that occasion, because "I wanted to see whyhe was in off his route so early, and while I had him in there I went over a few other thingshe was deficient in ... I got on him particularly for getting in so damn early on Derby Daybecause there was no necessity to be off his route by 10:00 or 10:30 on Derby Day.... Wetalked about other things; his lack of interest in Company sales meetings, his lack of mer-chandising on his route" and that he was "still wearing at sometime or another" a baseballcap instead of a Coca-cola cap, and "then he blew up."Miller admitted, on cross-examination, that "we had some drivers in areas where theDerby Day traffic traveled who got through as early as 9 o'clock" on the morning of Derby COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.529Day, but he did not know whowas inthat day before Kamenish. In that connection he furtherstated that part of Kamenish's route was along the "north side of Broadway." Miller'sevasiveness when asked, on cross-examination, about Derby Day travel on Broadway, andwhether or not that was one of the main thoroughfares of the city and one of the more heavilytraveledstreetson Derby Day isrevealingwhen coupled with his failure, and that of anywitness, to deny Kamenish's testimony, while in fact to a marked extent confirming it, thata considerable part of Kamenish's route wasin an area where there was heavy Derby Daytraffic and that customarily the routesalesmenon routes in such areas, by stocking dealersalong the heavily traveled streets on Friday before, got through early, some as early as9 o'clock, on Derby Day morning. The facts about Kamenish's route and the prevalent DerbyDay practice in that respect being as they are I am so dubious about Miller's testimonythat his purpose or motivein callingKamenish into his office was merely to reprimand himfor coming in off his route too early that morning that I find myself unable to credit it. Noneof the "some of the other drivers" Miller spoke of who "came in early on Derby. Day ...some as early as 9:00 o'clock" were called in, and no occasionfor singlingKamenish outappears.47In view of the findings I have made that Miller's purpose in calling Kamenish into his officewas not because Kamenish had gotten in earlier than was usual on a normal Saturday, and thatimmediately upon leaving Miller's office Kamenish told Luekeand Bunning,Jr., that he hadjust been fired but did not know why, and that he was coming back on Monday to see Schmidtand try to find out the reason for his discharge, and the weight of circumstances in evidencetending to support these findings, together with my judgment of the credibility to be accordedthe witnesses based on my personal observation ofthem on the stand as well as a considerationof their testimony as whole on all matters, it is my opinion and furtherfindingthat Millercalled Kamenish into his office that morning for the sole purpose of summarily discharginghim, and that he did so in substantially the manner related by Kamenish, refusing, as hadbeen the case with Hoagland 1 wee< to the day before,to assignor disclose the reason for thedischarge.Kamenish testified that on the Monday followingDerby Day (May 7) he went backto the plantto see Schmidt but "he wasn't in his office" and he could not find him in the plant, and that hethen went to Miller's office where and when the following occurred:I asked him, (Miller) "I think Ihave a right to know why I was fired," and he said, "Well.its just one of those things." I said, "How about a recommendation." He said, "You tellyour employer to call me, and I will give you a recommendation." I said, "What kindwill I get," and he said, "So far as I know it will be good because I have nothing againstyou personally, and your work has been satisfactory. Its just something that came up ina hurry, and something had tobedoneabout it. Thats all I can tell you. If you want to knowanything more you will have to see Mr. Schmidt. I will tell you what I can do though, Frank.I can change your termination slip from fired to quit but if I do that you will have to standbehind me." I said, "Well, I thinkthatwill look better on my record because I never havebeen fired from a job before, and I have always given notice when I was going to quit,"so he went on and changed it.Isaw him erasing something and marking something; what hemarked I don't know.Kamenish said on cross-examination that at that time Miller told him that if he (Miller)changed his termination slip he (Kamenish) would not be eligible for unemployment insuranceand that he told Miller he knew that but "thought it would look better on my record that way,"and also. that he agreed with Miller that "it would be better if my termination slip showed Iquit and was not fired" from the "standpoint of getting another job."Miller did not specifically or generally deny making any of the statements on that occasionattributed to him by Kamenish, or that the conversation and his action was as Kamenish relatedit. I assume it was deemed that his testimony about what happened on the previous Saturday,when he said Kamenish quit, in effect operated as a sort of a general denial. He was askedby Respondent's counsel whether he recalled hearing Kamenish say, on Saturday (Derby Day)."Put it down I quit," and answered, "I don't remember that," which answer of course did not47 Itwas at no time claimed, or so much as intimated, that Kamenish failed to stock inadvance any dealer on his route sufficiently to carry him over the Derby Day week end, orthat it became necessary to send an additional supply to any such dealer during that period.339676 0 - 55 - 35 530DECISIONSOF NATIONAL LABORRELATIONS BOARDserve to deny anything that Kamenish had stated about the conversation at Miller's office thefollowing Monday.There is no doubt Kamenish and Miller did have a conversation that Monday,but the only reference to it found in Miller's testimony is in two questions and answers in hisdirect examination as follows:Q.Whendid you have a conversation with him about the compensation insurance?A. The following Monday.Q. And whatdid he say at that time?A.He asked me about compensation and I said"you are not entitled to it,"because hequit.Although Kamenish testified during the presentation of the General Counsel's case that onMonday Miller"erased something"on his termination "slip"and then marked"something"on it, that"slip" was not produced,nor for that matter any personnel record relating toKamenish's termination.Iam constrained,under the state of the evidence and in view of the findings heretoforemade,to credit Kamenish'stestimony about this Monday morning incident as being substantiallyaccurate.I feel that he was able to and did give at least the general effect if not the literallanguage of what was said,and that was that Miller again refused to tell him why he had beenfired, but told him that his work had been satisfactory,and that his discharge was "just oneof those things,"brought about by "something that came up in a hurry, and something had tobe done about it," which was all he(Miller)was in a position to tell him, and if he(Kamenish)wanted to"know anything more" he would have to see Schmidt.I credit too Kamenish'stestimony that the proposal to change the termination record from "fired"to "quit"originatedwith and came from Miller,and that that was the first time the matter of Kamenish quittingwas mentioned and came into the course of events.After his discharge Kamenish"didn't do anything for a few weeks,and then took a twoweeks cruise with the Navy." Upon completion of the Navy cruise he found employment with abeer distributing company,and left that company to take employment at the Oertel BrewingCompany, where he was still working at the time of the hearing.It is not said what lengthof time the "few weeks"he was unemployed immediately after his discharge covered, but it'must have been during that period that Kamenish made application for unemployment com-pensation whereupon the issue of whether he had voluntarily quit his employment with Re-spondent or had been discharged was raised,the Company alleging that Kamenish had "vol-untarily quit work" and was therefore disqualified to receive unemployment compensation. Ahearing was had and an award in favor of Kamenish made.Although Miller positively and unequivocally testified,and reiterated,that when he calledKamenish into his office Derby Day morning he "had no intention of firing him," and that hedid not discharge him but that Kamenish"blew up and quit,"and although firmly adheringthroughout to that position,Respondent advances the proposal that "even assuming, for thepurpose of argument only that (it) did discharge Kamenish"such discharge"was for cause,"that is, Respondent says positively it did not discharge Kamenish but if it did discharge himitmust have been for cause. Since at no time, and nowhere, does Respondent admit that itdischarged Kamenish,but on the contrary continues firmly to deny it did so, how can it nowbe heard to say maybe it did discharge him for cause? It contributes nothing to the deter-mination of this matter "for the purpose of argument only"to hypothesize a case, when hereisa clear issue of fact whether Respondent discharged Kamenish,as the General Counselalleges in the complaint,or whether Kamenish voluntarily quit his employment,as Respond-ent affirms.On that issue, I believethegreat preponderance of the credible evidence supportsKamenish's testimony that he was summarily discharged in the manner and under the circum-stances relatedby him,and I have so found.However, there was a mass of testimony on thepart of Respondent purporting to show, and in rebuttal by the General Counsel, that duringthe nearly 13 months Kamenish worked there various deficiencies in connection with hiswork and attitude were manifested.This line oftestimony on the part of Respondent culminatedin the testimony of Miller who was the last witness called by Respondent. After Miller hadsummed up and testified about these purported deficiencies on the part of Kamenish he wasasked by the Trial Examiner and answered as follows:Q. Nowyou didn't call him in with any intention of discharging him?A. No. Sir. COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.531Q. And despite all these things that were so unsatisfactory you still didn't intend todischarge him?A.No, I had no intention to discharge him.I shall touch briefly on the alleged deficiencies on the part of Kamenish listed by Miller andBunning, Sr., and in doing so I observe here that a review of the evidence concerning sameshows, as was noted in the case of Hoagland, the testimony of Respondent's supervisors to bea labored effort to produce something unfavorable to Kamemsh, with over-emphasis on eventstending to magnify them outofall proportion with their importance, so that when all is summedup and objectively evaluated it seems clear enough that Miller did not discharge Kamenishbecause of these things, or any of them. It was claimed that (1) Kamenish "quite often" failedto wear some part or another of the regulation work uniform; (2) was off work on 2 differentdays and went to the race track; (3) that he parked the Company truck improperly and got atleast 1 traffic ticket for improper parking. The Company never paid any tickets for him, orother driver-salesmen, and apparently never received any kind of notice in that connection;(4) failed 1 time to make a stop at a supermarket; (5) was sometimes tardy in getting to theplantmornings; (6) was at fault in the Coogle incident for which he was reprimanded. Ofthese in order.When Kamenish started to work there in April 1950 he obtained the regulation trousers andshirt but did not get a regulation jacket or cap. Sometimes he wore what was described as abaseball cap. A number of other route salesmen also wore baseball caps. Kamenish named six,includingBunning, Jr., son of Route Manager Bunning, Sr., and there were others whosenames he could not recall. The next day after the Company posted a notice on the bulletinboard that drivers must not wear baseball caps, either Miller or Route Manager Bunning toldKamenish he would have to get a regulation cap and jacket, whereupon Kamenish went to seea "Miss Day, the girl who takes care of the clothing at the plant." She did not have either aregulation jacket or cap in stock that would fit Kamenish, and told him she would notify himwhen she got his size in. Later Miller "caught" Kamenish wearing a baseball cap and sentBunning to see Kamenish about it, whereupon Kamenish went again to see Miss Day. In themeantime she had received a regulation cap in Kamenish's size, but had failed to notify him.Kamenish bought the cap. "It was warm then" and he "did not need the jacket" at that time.That places the episode in the spring or early summer of 1950, at least 10 months before hewas discharged. He later, on approach of cooler weather, purchased a regulation jacket.On two different days "during the Derby meeting of the spring of 1950," Miller said thetime was "immediately after I hired him," Kamenish "laid off" to attend to some personalbusiness as was permitted "as long as you called in and told them" in time for the office "tomake arrangements for somebody else to take out your route and as long as you didn't putthem in the hole," and Kamenish did timely so notify the office. It is not said that any incon-venience resulted by reason of Kamenish laying off on these 2 days. On both occasions, Miller,arriving early in the afternoon at Churchhill Downs, saw Kamenish attending the races.Kamenish, who had attended to personal business and gone in the afternoon to the races, saidno complaint was ever made to him aboutthe matter, and.the first he ever heard that somehowit was a ground of complaint or criticism against him was when it was brought into the unem-ployment compensation hearing. The trips to the races were made approximately 11 to 12months before he was discharged.The traffic ticket complaint was coupled with improper parking. Miller said he saw Kamenish"frequently improperly parked on the wrong side of the street closest to the outlet," and thathe knew that Kamenish got "at least one" traffic ticket for improperly parking. The improperparking, of the kind Miller mentioned, seems to have been rather common practice among thecity route salesmen, and Miller admitted that he had seen other drivers parking improperlyin the same manner, and that he knew that others got tickets, but that the Company did notpay any such tickets.It is not clear but as best I can gather a new supermarket opened at 18th and MagazineStreets in Louisville which was, as Miller puts it, a "border line stop" between Lueke'sroute and Kamenish's route, but Miller said there "wasn't any question (that) it was Kamenish'sstop," and that Kamenish "either deliberately or otherwise failed to make It," but that whenKamenish was "told about it, he then started" making that stop regularly, and apparently thatwas all there was`to that. The time of this incident is not given.The complaint about Kamenish being tardy in arriving mornings at the plant seems to havelittle, if any, real substance. Miller's generalization that Kamenish was "habitually tardy 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming to work" is not supported by any timecards or records, and is so thoroughly refutedby circumstances that I am unable to make such a finding. Four other route salesmen livedin the same neighborhood in which Kamenish's home was located Kamemsh regularly rodetowork in the automobile of one or another of these fellow drivers, sometimes Kamenishand 2 or 3 or all of the others traveling in the same car. Two of these route salesmen weredue to leave on their routes at 7 a m. The drivers having the largest routes usually got tothe plant before and would leave around 7. Kamenish was on a class D route, as were theother 2 neighboring drivers (either class C or D) with whom he rode to work. The drivers onclass C and D routes went out at varying, times shortly after 7 a. m. Kamenish pointed out thathis arrival in the morning was dependent largely upon which of his fellow drivers he rode towork with, but even so he usually got there from 5 to 10 minutes before 7, and the latest "wouldbe five minutes after" 7, except upon a rare occasion when weather conditions, such as heavysnow, caused some delay, and that if and when he was, if ever, so late as to be consideredtardy, then by the same token the other driver or drivers with whom he rode to work that daywere also tardy yet he never heard of any of them being charged with tardiness, and thatnobody ever said anything to him about or charged him with coming in late. On the otherhandMiller said he remonstrated with Kamenish about coming in late, and had Bunning"do the same thing." Miller did not mention having remonstrated with any of these otherdrivers with whom Kamenish rode to work who must have been, if Kamenish was late, alsoat the same time late, nor did Bunning specifically corroborate Miller about having himtalk to Kamenish about coming in late. In fact, Bunning never did say definitely that hetalked to Kamenish about it. At one point in casting about to name anything he talked toKamenish about, in connection with his work, he said that he "probably had to talk to (him)about coming in late, and things of that sort.-A very considerable portion of the testimony of Route Manager Bunning, as well as thatof Kamenish, related to theCoogleincident.Coogleran a place of business handling Coca-Cola.Coogle's is near the northeast corner of l0thand Broadway. Kamenish undertook to make thatstop on a Saturday morning following "the big snow." The date of "the big snow" of 1951neverwas definitely fixed.Respondent's counsel stated that his notes showed it was inFebruary.Bunningsaid it was "sometime towards the beginning of the year." I would con-clude "the big snow" was the last part of January or early in February, and, therefore,that this incident occurred approximately 3 months before Kamenish was discharged. Therehad been an exceptionally heavy snowfall Snow plows had cleared travel lanes on the down-townstreets,but in doing so had moved the snow back alongside the curbs where, as Bunningstated,"itwasbanked pretty high," and, as Kamenish put it, "piled" to a height of 3 or 4feet. In front of some business places along Broadway an opening or path had been shoveledthrough these snowbanks along the curb to the streets, but that was not the case at and nearCoogle's place.When Kamenish arrived at the Coogle stop he got his "truck in a little bittoo close to where all the snow was piled," and the wheels got stuck Realizing he had gottenin too close, Kamemsh triedtomaneuverthe truck out of the snowbank but was unable tofree it.With the high snowbank, and "no opening along there, the only way Kamenish coulddeliver the cases of Coca-Cola to the Coogle store from the point at which the truck becamestuck was to carry and lift onecase at atime and climb over the "icy snow banks" with it.He could not use the hand truck. Afterspinningthe wheels to noavail itseems Kamenishwent into Coogle's place and telephoned the Company office about his predicament, and wastold they would send a trucktopullhis truck out. Apparently it is claimed that while Kamenishwas in the Coogle store some sort of remarks were exchanged between Coogle and Kamenish;however, what if anything, was said never was developed. Kamenish returned to his truck andtried again to pull out of the snowbank but the more he tried the deeper the truck becameimbedded. He then tried "shoving pieces of cardboard underneath the back wheels hoping" thewheelswould take hold and he could pull out before the tow-truck arrived but still of noavail.According to Miller he got a telephone call from Mr. Coogle who said Kamenish'struckwas parked out in front of his store, and that Kamenish was in his store "gettingwarm," and had refused to bring in the Coca-Cola. Bunning was dispatched to the scene. Inthe meantime a truck had been sent to pull Kamenish's truck out Bunning said when he arrivedhe found Kamenish sitting in the truck. Bunning first went into Coogle's store. When he cameout the tow truck had arrived and "they were hooking the chain" on Kamenish's truck and"then they pulled it out," and when they finally got the Kamenish truck "out into the clear"itwas "all the way across 10th street" and "five or six doors down" on Broadway west of10th Street. This put Kamenish past Gordon, s, near the northwest corner of 10th and Broadway, COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.533and 3 or 4 other stops, which he would normally have made after making Coogle's. He couldnotback up without backing his truck across 10th Street nor could he make a U-turn onBroadway to go back to these stops, so he "went down to 11th and caught the stops on 11thandmade 12th," his intention being to come back "in on 10th street and park alongsideGordon's" and from there make Gordon's, Coogle's, and the other stops "on the other sideof Gordon's," which he had missed when his truck had been pulled away from Coogle's andacross 10th Street and down Broadway past a point from which he could conveniently reachthose stops.Bunning said he "caught" Kamenish while he (Kamenish) was working on12th street, and told him "to go on and make these other stops" and then return to Coogle's.That which follows is the best I can make out of the mass of testimony concerning thisincident about what next happened. Bunning's testimony is itself somewhat conflicting or atthe least confusing, in some respects, about what and when it occurred and what was said,as is also that of Kamenish Upon returning to a point near Gordon's, Kamenish parked on10th Street, and, with Bunning's assistance, moved the cases of Coca-Cola to Coogle's byhand truck along "a pretty large path" through the snow made by people walking "back andforth between the street intersection there."Further, it seems that at some point Bunninghad accused Kamenish of having "cussed out" Coogle, so Kamenish said, knowing he hadnot done that, he asked Coogle, while making the delivery, if he (Coogle) had made such areport, and thereupon Coogle "justified my statement that I didn't say that," whatever it washe was reputed to have said.Coogle did not testify,and Bunning,who was present at the timeof this conversation between Kamenish and Coogle, did not deny either that such a conversationoccurred or Kamenish's summary of it as stated. Upon returning to the plant Miller repri-manded Kamenish about the way the matter had been handled, and told Kamenish "he wasn'tgoing to let" him take his route out on Monday, which meant he wouldn't make any commis-sions that day, but after hearing Kamenish's explanation Miller changed his mind, and that"was the only thing ever said about it.Conclusion and Finding as to Kamenish's DischargeKamenish said that such criticism as was made about the Coogle incident is the only timehis work was ever criticized by any supervisor, and it will be recalled that during the con-versation in Miller's office on Monday, after his discharge on the preceding Saturday, whenKamenish inquired as to what kind of recommendation Miller would be willing to give him,Miller stated that Kamenish's work had been "satisfactory," and that his discharge had beendue to "something that had come up in a hurry,and something had to be done about it," thatthat was all he (Miller) could tell him about it, and if he wanted "to know anything more" hewould have to see Schmidt.Reviewing the detailed statement of the evidence relating toKamenish, and the findings thereon which I have made, it seems clear enough that the claimeddeficiencies in Kamenish's work had no part in, nor anything to do with, his discharge, andIso find. Further, in view of all the circumstances and the credited evidence, I am con-vinced, and find, that, in violation of Section 8 (a) (3) of the Act, Kamenish was dischargedbecause of his Union activities,as one move in Respondent's effort to discourage and blockthe formation of a union in its plantL. Thedischarge of Thomas BrooksThomas Brooks went to work for the Company in October 1942, and worked there con-tinuously thereafter to the date of his discharge on Saturday, May 12, 1951, 1 week to theday after the discharge of Kamenish for Union activity, and 2 weeks to the day after Hoaglandhad been discharged for the same reason Brooks worked in the basement on a soakermachine; the nature of that operation has heretofore been described. The basement oper-ation is part of the production department,of which Ferst is superintendent,and was, atallmaterial times herein, carried on by "around 45" workers, all colored, under theimmediate supervision of Sargeant,the basement foreman, who was white.In addition to the45 or more colored workers in the basement there were "eight colored boys" working onthe first floor also in production, stacking cases and loading trucks, making a total of at theleast 53 colored workers in the plant. As has been set out, at the very beginning of the Unioncampaign,about mid-April, Hoagland enlisted Thomas Brooks as an associate in that campaign,and as Kamenish was enlisted and served as Hoagland's lieutenant or assistant in promotingand waging the Union campaign principally among the route salesmen,Thomas Brooks servedin that capacity among the colored workers.Hoagland first supplied Brooks with Union author- 534DECISIONSOF NATIONAL LABOR RELATIONS BOARDization cards, and later Brooks received such supplies direct from Saier. Brooks assiduouslypromoted the Union cause among the colored workers, presenting them with,and solicitingthem to sign, authorization cards. Up to the time of the second Union meeting Brooks returnedthe signed cards he had obtained to Hoagland. To the time of his discharge, on May 12, Brooks"got about 40 people to sign cards ... they were all colored fellows." It will be recalledthat at the second Union meeting on April 28, Brooks was chosen by the colored employeesas their representative and liaison with the Union. I have pointed out that Schmidt heardabout the Union movement in the plant somewhere between the 15th and the 20th of April,and I have also related Ferst's claims and the naive conclusions he claimed to have madeabout seeing the colored workers talking in groups around that time, Thomas Brooks being"in a lot of these groups," and how a few days before April 25 Ferst and Schmidt, thinkingthey could get some information about the Unionmovement among the basement workers fromthe nearly blind colored worker Davis, because the Company had befriended him, called himinto Schmidt's office- and there interrogated him. Then came the early before-work Companymeeting for production employees the morning of April 26 with the Union issue the realpurpose of the meeting. On the afternoon of that day Sargeant, the basement foreman, askedMcCoy, a colored basement worker, if he had signed a Union card, and when McCoy wasevasive in his answer Sargeant warned him, "You might lose your job over it." It was some-where between the 25th and the28thof April that Ferst, first telling Brooks he "trusted" him,appealed to Brooks to tell him (Ferst) the "truth' about what he (Brooks) had heard or knewabout the Union, and when Brooks disclaimed any knowledge Ferst directed Brooks to let himknow what he found out about it, at the same time saying the Company would not "stand"for a Union in the plant. On May 4 Ferst told Carnie Brooks, Thomas' brother, that he was"surprised in you Brooks boys" and not to"be a fool,you are not going to get anything outof this Union," and shortly after that and but a few days before Thomas was discharged onMay 12, Ferst told Thomas Brooks that he (Ferst) knew Thomas was "mixed up in thisbusiness down here," referring to the Union movement among the basement workers, andthat he (Ferst) was considering taking his (Brooks') overtime job away from him and thatin fact he was considering dispensing with his services altogether, the plain and sole possibleimplication being because of his Union activities Thus I come to May 12, and Brooks' dis-charge. Brooks' Union activities had beenprominentand effective and when all the circum-stances found in the evidence as a whole relating to this phase of the case are considered itseems certain, as heretofore noted, that management by this time was pretty well informed,and had kept and was being kept informed, about what was going on in connection with theUnion campaign, and who the leaders were. The review I have made of my findings on theevidence bearing on Thomas Brooks' Union activities and the field in which he so effectivelylabored in behalf of the Union leaves no room for doubt in my mind that by May 12 manage-ment had learned and knew about the leadership role Brooks had been playing in promotingthe Union among the colored workersIthink anything like an objective appraisal of Respondent's claims about the things thatwere wrong with Thomas Brooks, all of which it is said, first appeared about January orFebruary of 1951, after more than 8 years of apparently satisfactory service on the partof Brooks, when viewed in the light of all the testimony relating thereto, and in the back-ground of his discharge, must leave the impression, which I have, that Ferst, particularly,and Sargeant, the basement foreman, upon whose testimony such claims rest, were prettyhard pressed indeed in an effort to magnify little into muchSargeant, the basement foreman and Thomas Brooks' immediate foreman, observednothing out of the way about Brooks' conduct on the Saturday Brooks was discharged byFerst, at about noon (the production department usually quit work at noon on Saturdays), nordid Sargeant even know about the discharge until that afternoon when Ferst told him thathe (Sargeant) "would have to put someone in his (Brooks') place, that he was gone"; howeverwhen, on direct examination, Sargeant, as a witness for Respondent, was asked if he knewthe reason for Brooks' discharge he listed the following specific acts of misconduct on thepart of Brooks: (1) "He would go away from his machine a whole lot" during working hours;(2) "he would go into the rest room about 20 or 30 minutes before time", (3) "he was warnedabout smoking"; (4) and that Brooks "acted sullen whenever" he (Sargeant) asked him if hewanted to work overtimeLeaving the Soaker Machine During Working HoursThe operation of a soaking machine required the services of 2 men and at the timesmaterialhere Thomas Brooks and William Trice worked together on 1 of the soakers. While COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.535themen on the soakers were supposed to have a relief period of 10 to 15 minutes twice aday at which time a relief man was supposed to take over from one and then the other, therewas little regularity about the relief,and ofttimes no relief man was available,or again hewould appear,for the first time that day, at the beginning of an operator's lunch period, asthe soaker operation continued without shutdown during lunch periods, thus merging the restperiod and lunch period. It became and was a practice common to all the soaking machineoperators for an operator to leave the machine at times momentarily in the care of his fellowoperator,formaybe 3 to 5 minutes, to get a drink of water,buy a Coca-Cola,or go to thelockerroom where the toilets were located.True ifan operator were away from his machinetoo long"itwould crowd the one(operator)to keep the feeding up,"and if such absencecontinued beyond that point the 1 operator"would have to shut off the machine." It is notmentioned that in the 81 years that Thomas Brooks worked there he ever absented himselffrom his machine for such a length of time as to make it necessary for his fellow operatortoshut the machine down. On direct examination Sargeant testified that in January andFebruary 1951,Brooks "began leaving the machine."Ile said he "wouldn'tknow" how longBrooks would be gone at such times. It is, however,certain it could not have been at mostbut a few minutes as it is not claimed that any such absence ever resulted in the shuttingdown of Brooks'machine. Sargeant,continuing on direct examination,said that at suchtimes he would"trace him" (Brooks)and would find him "in different places, in the lockerroom sometimes,and around upstairs,roaming around,"and that on those occasions he foundBrooks smoking in violation of the no-smoking rule.I suppose it was intended to leave animplication that in some respect not developed there was something new and different,involving some serious breach, about Brooks, after more than 8 years of service,in Januaryand February leaving his machine for what could have been at most but a few minutes, aswas not all uncommon for all the men working on soaking machines to do; however, theforce of this testimony on direct examination,ifany it has, dwindled somewhat when, inresponse to questions by the Trial Examiner,Sargeant undertook to say that he did not"think"Brooks ever did that before"the first of the year" (1951)and when asked how manytimes since the first of the year he had found Brooks away from his machine answered, "Iwill say two times ... I found him on a couple of occasions,"and that these 2 times were inJanuary and February,3 or 4 months before his discharge.When all the evidence about thispurported delinquency on the part of Brooks is considered it dissolves as a factor whichlikely could have had any bearing on his discharge.The Claim That Brooks Went Into the Lockerrom Too Long Before Quitting TimeApparently whatever is the basis for this claim by Respondent occurred prior to and notlater than the first part of March,at least 2 months before Brooks was dischargedThe quitting time,"punch out time,"for production workers was 5 o'clock. According toFerst and Sargeant,"they(the soaker machine men)quit putting bottles in" the soakermachines"a quarter after four"at which time the men working on those machines "go tocleaning up around the machine,and washing up the machine, (which)takes about a halfhour.something like that,"and if they"hurried up" the cleaningjob could be done "inabout twenty minutes."Sargeant said,"They could get through the cleaning up job beforetenminutes of five"However, allowing for the full 30 minutes for cleaning up, as estimatedby Ferst,brings the time to 4:45. I again interpose to note that it became a practice of themen working on the soaker machines when they had completed the cleaning-up job to go tothe lockerroom and shower and dress before the 5 o'clock quitting time.It seems that suchpractice had existed over a period of years. Continuing the testimony of Ferst and Sargeantabout this,they said these men were allowed 10 minutes on Company time for taking showers,and that'itwas permissible for them to go to the lockerroom 10 minutes before 5 o'clockif by that time they had completed the cleaning up, however,Sargeant claimed that althoughthemen completed the cleaning-up job more than 10 minutes before 5,as ofttimes they couldand did,say, 4:45, which conforms to Ferst's own estimate,they were nevertheless notsupposed to go to the lockerroom until 10 minutes before 5 o'clock.Apparently there wasno real reason so far as any work remaining to be done is concerned,Sargeant's vagueallusion to the contrary notwithstanding,for them to wait the few intervening minutes untilthat exactmoment to start to the lockerroom.The evidence shows, and I find, that it wasa practice or custom on the part of all the men working on the soaker machines to go on tothe lockerroom when they had completed the cleaning-up job whether 10 minutes or slightlymore than that before the 5 o'clock quitting time.The only anything like specific indication as 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDto how long this practice had been going on is found in the testimony of Carrie Brooks who,when asked if he ever heard any supervisor complain about the basement workers "takingshowers at a quarter to five," said "a couple of years ago we ran into it a lot. Carl Ferstused to give us sand about it," but that the last complaint of that kind that he could remember.,was at least two years ago." Thomas Brooks freely admitted that occasionally he got throughthe clean-up job and went to the lockerroom "around . . fifteen minutes before five." Notone specific instance or time is so much as mentioned when Thomas Brooks, or any othersoaker-machine operator, in any way failed or neglected to do-and complete the clean-upjob in a proper and satisfactory manner before he or they went to the lockerroom This butillustrates how hard-pressed Respondent was to find some complaint against Brooks to bringto his hearing that he is singled out as being reprehensible in this respect.Apparently it is sought to imply that somehow and at some time in the past Thomas Brookswas responsible for the start of the practice on the part of the soaker-machine men of goingto the lockerroom earlier than 10 minutes of 5 although they had completed the clean-up job.How he was responsible is not explained. This suggestion is injected only by remotestinnuendo. It was "around March" that Thomas Brooks' brother, Lavell, who for some timehad been doing an overtime job upstairs after regular work hours, servicing the machinesfor the next day, decided, since he was going to school, to quit his overtime job, whereupon heand Thomas sought out Ferst and requested him to let Thomas have the overtime work whichLavell had been doing. Ferst granted their request and put Thomas on the overtime job. Askedabout this Ferst said he was approached by Lavell and Thomas about Thomas taking Lavell'splace on this upstairs overtime job, that Thomas at that time asked him for the overtime job,and that he "sent him (Thomas) up there on account of Red (Lavell) leaving, going to school,"that is, that the Brooks brothers initiated the matter, made the proposal, and Ferst grantedtheir request. However, in bolstering the claim about Brooks sometimes going to the locker-room a few minutes prior to the permissible 10 minutes before 5 o'clock time, and in testi-fying about it, Ferst said that "some of the other employees started going in,, the locker-room too soon, as if that were something new prompted by Thomas Brooks, "and in order totry to break it up I took Tom upstairs" on an overtime job "where we could watch him."Itwas explained that Brooks' upstairs overtime job commenced at 4:45 p. m. which allowedtime for him to complete the cleaning-up job after his soaker machine in the basement hadbeen shut down at 4:15 p. m. It is strange that is such really were the controlling purpose ingiving Brooks the upstairs overtime job, Ferst never even mentioned it to Sargeant. Accordingto Sargeant, Ferst did not discuss with him the assignment of Thomas Brooks to the upstairsovertime job, and never told him his reason for doing so or why he did so. Ferst said that "itlooked like" the sending of Thomas Brooks upstairs at 4:45 "broke up" the employees"going into the locker room early... pretty good at the time ... but of course they would tryto sneak in there if you didn't watch them, I mean fifteen minutes before time (instead ofwaiting until 10 minutes before) but any employees will do that I guess " Sargeant, who wasignorant of the purportedly curative action takenby Ferst, apparently observed no appreciabledifference about the basement workers going to the lockerroom a little more than 10 minutesbefore 5 p. m , after Brooks started working from 4.45 upstairs. In fact Sargeant admitted thatthat happened "all the time ... before March (when Brooks took the overtime job upstairs)and after March."Itmust have been early in March, or in the first part of March, that Thomas Brooks tookover this upstairs overtime job, 2 months or more before his discharge, and both Ferst andSargeant admit that that ended any purported complaint about Brooks going to the lockerrooma few minutes prior to the purportedly permissible time of 10 minutes before 5 p. m., ifindeed any real or meritorious complaint on that score ever existed. Both admit that all andwhatever they claim occurred in that connection was prior to the time in March that Brookstook on the overtime job. It is not claimed that his services on the overtime job were notsatisfactory and he continued regularly on that job until he was discharged It is difficult toconceive how such complaint, even had there been any valid ground therefor, which I do notcredit, had anything to do with, or bearing on, his discharge on May 12, nor do I discoverthat it is directly claimed that it did.AboutSmokingWhile it is my conclusion, in viewofthe overwhelming preponderance of the evidence show-ing a general disregard,at least among the basement workers, with the tolerance of the COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.537supervisors,of the no-smoking rule, that smoking would not have been invoked as a groundtherefor in any bona fide discharge of Brooks,and, as a matter of fact,when Respondent'stestimony is analyzed it is not directly claimed that he was discharged for violating thatrule, nevertheless I shall review the evidence about smoking.There is no question that there was a rule prohibiting smoking in the plant,and there isno question,inmy mind,that it was not either very strictly observed or enforced,particu-larity among the basement workers. Ferst and Thomas Brooks said the no-smoking rulehad been in effect since about1944,while Sargeant thought since1941. "At thestairway,"leading to the basement,"which everybody(working)in the basement uses(is) a large signreading,'No smoking anywhere in this building.'"While Ferst declared that both theentire basement and the entire first flod!are in the prohibited area, the white people werepermitted to smoke in the office of McHugh,the dispatcher,and in certain other first flooroffices,but no place in the basement or inside the building was set aside where the coloredworkers could smoke. Ferst explained that the colored basement workers were permitted to"come out of the basement" during a relief period to the loading dock outside the buildingand smoke there, and that "sometimes when a fellow" is momentarily caught up with hiswork"nobody won't get after"him if he comes up out of the basement and goes outside onthe loadingdockand "takes a puff on a cigarette" McCoy,a colored basement worker, saidthat since the only place the basement workers were permitted to smoke was outside thebuilding it was ofttimes too cold "to go outside and take a smoke,"or for other reasons evenon the relief periods there was not time or it was highly inconvenient to go up out of thebasement and outside the building to smoke,he and the other basement workers "usuallysmoke"(present tense used)in the basement locker or dressing room, and that it was a"common practice"for the basementworkers "tosmoke in the locker room if no one wasaround."When asked as to how many times he had smoked in the lockerroom, McCoyanswered:"Too numerous to count,"and said that both Ferst and Sargeant had seen himsmoking in the lockerroom,and at such times Ferst would tell him to stop smoking, and attimes had warned him that "sometime Bud(Schmidt)is going to walk in on you instead of me."The testimony of the basement workers who appeared as witnesses was to the effect thatover the years Ferst and Sargeant frequently came into the lockerroom and found basementworkers smoking there, and well knew that the basement workers commonly smoked in there,and that on the occasions they "caught"basement workers smoking in the lockerroom.themost they said or did about it was to tell the smokers to "Watch those cigarettes," "Putthat cigarette out," or"Don't let Bud(Schmidt)catch you smoking those cigarettes," andthatFerst"never pushed the issue"Thomas Brooks said that throughout the whole of themore than 8 years he worked there it was "usual"for the basement workers to smoke inthe lockerroom.McCoy said that there was smoking outside the lockerroom while men wereworking at their machines.Carne Brooks,brother of Thomas,said he smoked "in thedressing(locker)room and sometimes"while working at his machine,and "we all smokedin the dressing room"The foregoing testimony of McCoy and Thomas and Carnie Brooksabout smoking stands for the most part undenied and is in so many respects corroboratedby the testimony of Sargeant and even that of Ferst that I credit it as depicting the situationin reference to smoking in the basement which had undoubtedly continued over a period of manyyears. Sargeant stated that "a lot of them smoked"in the basement and that he frequently"caught"basement workers"smoking down there" both in the lockerroom and at theirmachines,that he had reprimanded them for it but he had never sent any of them to see Ferstor SchmidtApparently Sargeant never himself undertook, nor did he recommend, anydisciplinary action against any of his basement workers for smoking.Ferst said he "wouldsee smoke"in the basement lockerroom but they would"dump them"and "be gone . .when I got down there,"that from time to time he saw a few cigarette butts on the locker-room floor,and "I would caution the boys every time I went in there"saying,"Somebodyhas been smoking again, and if we catch you, we are going to have to fire you," but"Inevercaught nobody (smoking)in there," then in the next breath he said Thomas Brooks "is theonly one I would catch."This convenient elasticity and inconsistency is characteristic ofFerst's testimony throughout.As I have indicated,Icredit the testimony of these rank-and-file basement workers that both Ferst and Sargeant from time to time saw or "caught"basement workers smoking both in and outside the lockerroom,and at such times passedthe matter off with remarks of the type aforestatedNo one was ever discharged for smoking and-the only disciplinary action of any kind evertaken was a 1-day layoff of Carnie Brooks, the time is not stated,when Schmidt himself forthe second time caught Carnie smoking in the basement and sent him home for that 1 day.This incident and the aftermath is illustrative of the attitude generally of the supervisors 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDabout smoking by the basement workers. Carnie Brooks testified in substance as follows: One"evening about getting off time" he and another basement worker were smoking in the locker-room when Schmidt came in there and caught them; Schmidt made an inquiry about a locker key,but did not say anything to them about smoking;laterSchmidt caught him and his helper on themachine smoking in the basement one Friday morning "right before working time," and toldthem to "put on" their clothes and go home; he (Carnie Brooks) changed from his work to hisstreet clothes, and, taking his card with him, went to Ferst's office to see if he was "fired ornot"; Schmidt and Ferst were together in Ferst's office, and they informed him that he was notfired but was being laid off for that day only and could come back to work the next day, Satur-day.Presumably the same treatment was accorded the helper although no further mention ofhim appears in the testimony or whether hewasevenactually laid off. Carme reported for workas usual the next morning, and during that day, the very next day after the layoff, Sargeant sawhim smoking and told him to "put that cigarette out," at thesame timeremarking that "Bud(Schmidt) was kicking about it" (smoking in the basement), however, nothing was ever said toCarnie about that incident by either Schmidt or Ferst, and after the time he was laid off the 1day for smoking Ferst caught him smoking "about six or seven timesmore," but all that Ferstsaid or did about it, at any of these times, was to "just" tell him "to put the cigarette out,"and he never heard "from Bud Schmidt about it." The time of the layoff is not fixed. Sargeanttestified that after Carnie Brooks was laid off the 1 day for smoking, he caught Carnie Brookssmoking again, and that he told Carnie, "You know what happened, and it's liable to cost yousomething if you continue." Sargeant said he then reported to Ferst that he had "caught him(Carnie Brooks) smoking again," but so far as he knew Ferst did not do anything about it. Sar-geant did not say how soon after the 1-day layoff of Carnie this occurred but the context indi-cates that it was the first occurrence of that kind after the layoff, and I credit Carnie Brooks'testimony that that occurred on the verynextday Ferst did not deny, except insofar as hisstatement that he never "caught nobody" smoking in the basement lockerroom may serve as adenial,Carnie Brooks' testimony that after the layoff Ferst caught him smoking on "six orseven" occasions and did no more about it than caution him "to put that cigarette out," and inthe light of all the circumstances tending to show the situation about smoking in the basement,and the unrealiability of Ferst's testimony generally, I credit Carnie Brooks' testimony aboutthe matter.Sargeant's Claim That at Certain Times Brooks "Acted Sullen"The fourth reason for the discharge of Thomas Brooks, assigned by Sargeant, that Brooks'acted sullen whenever" he(Sargeant) "would askhim(Brooks) whether he didn't want to worka little longer," that is work overtime, seems, when the slight and vague testimony there isabout it is evaluated in the light of realities, pretty inconsequential, and by no means a con-ceivable ground of a bona fide discharge, and apart from the lack of substance, is the furtherreason that whatever and all Sargeant based this claim on admittedly occurred before Brooksearly in March took over the regular overtime job upstairs, and that was the end of that com-plaint against Brooks, if complaint of that nature ever really existed, and it is not explainedhow nearly 2 months later it had, or could have had, any part whatever in his discharge.The claim that Brooks was sullen toward Foreman Sargeant was first brought into thetestimony in this way: Counsel for Respondent asked Sargeant, on direct examination, "Howwas Brooks' attitude so far as obeying instructions," to which Sargeant answered, "Kindof sullen, sarcastic."Nowhere does Sargeant say that Brooks ever refused or failed,in connection with his work, to properly perform any task assigned to him by Sargeant orto obey any order of that kind given, nor did Sargeant give so much as one specific instanceof this so-called sullen and sarcastic attitude, and made no explanation at this point of whatwas meant by "sullen" or "sarcastic"; however, it was here that Sargeant said that this"sullen" attitude "had been noticeable since about the first of the year." The only near-classification of what was meant is found in the cross-examination of Sargeant when he wasasked what he was talking to Brooks about "at these times" he claimed Brooks was "sullen"Sargeant answered, "When I would find out how many men were needed for overtime work.Iwould go up and say to him (Brooks) 'Do you want to work tonight,' and he would say 'No.'That was his attitude, and it continued, and I wouldn't ask him any more." Thus, as in hisstatement of the reasons why Brooks was discharged, he here associated the so-calledsullennesswith a refusal to work overtime. So far as appears here, or anywhere in thisrecord, the sullenness consisted of the way Brooks said "No" when Sargeant asked him if hewanted to work overtime. Apparently the working overtime was optional, and Sargeant doesnot say that he even requested or urged Brooks to work overtime, merely asked him if he COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.539wanted to do so. On the other hand Brooks said that the only times he ever refused overtimework was when he had "sickness at home ... and had to get home as soon as I could and helptake care of the kids," and that those times were "over a year before" he was discharged,and that he "welcomed" overtime work. It has already been related how when his brother,Lavell, decided to quit his regular overtime job Thomas went along when Lavell went to tellFerst he was quitting and simultaneously asked for and received the overtime job and workedat it regularly until he was discharged. Sargeant did not say how many times or how often,or when prior to the time early in March that Thomas Brooks commenced regularly workingovertime that Brooks turned down an opportunity to work overtime, but Ferst said he would"guess" it was only a "few " times. Both Ferst and Sargeant repeatedly admitted that thecomplaint, if any there were, about not working overtime entirely came to an end when Brookstook the "regular overtime job upstairs." Sargeant said that before Brooks "moved upstairs"on the evening overtime job, early in March, he told Ferst about Brooks being sullen, and"that it all happened before March." On redirect examination Sargeant was asked, by Re-spondent's counsel, "Did he (Brooks) at any time refuse to talk with you about matters whenyou tried to talk with him." In answer, Sargeant said, "Yes he would" and that "on thoseoccasions (Brooks) wouldn't talk to (him) about things." What matters or what things Brookswouldn't talk about, or when or where he would not talk with Sargeant, are not mentioned, andtheonly thing anywhere specified has been noted, that Sargeant claimed when he wouldask Brooks if he wanted to work overtime all Brooks would say was "No" without elaboration.Brooks said that he never refused to talk to Sargeant and that he "listened" to anythingSargeanthad to say "regardlessof what it was."Itseems more than strange that after more than 8 years of continuous service that thisso-called sullenness on the part of Brooks in connection with a refusal to work overtimeshould develop about the first of the year and continue for about 2 months, or until he gotthe regular overtime job. In my opinion about the only end this claim serves is to accentuatethe flimsiness and weakness of Respondent's explanations about why Brooks might have beendischarged.Itwill be remembered that Sargeant, Brooks' immediate foreman, did not either dischargeBrooks or recommend that he be discharged, and that such complaints as he claimed he hadormade about Brooks were prior to the time Brooks took over the regular overtime jobupstairs, early in March, and 2 months or more before Brooks was discharged, and furtherthat Sargeant was not consulted about and did not even know until after that action had beentaken by Ferst that Brooks was to be or had been discharged.Ferst Discharges BrooksIcome now to the actual discharge of Brooks on Saturday, May 12, 1 week and 2 weeks tothe day,_ respectively, after Kamemsh and Hoagland, the 2 other leaders in the Union move-ment had been discharged because of their Union activities. Ferst discharged Brooks, andIfirst review his version of the matter. It will be remembered that Ferst was the super-intendentof the production department and had about 80 employees throughout the plantworking under him, with Sargeant as foreman of the basement workers. Quitting time onSaturday is at 12 o'clock noon. Sometimes bottling is done on Saturday mornings at whichtime the soaker machines in the basement are in operation. Ferst said that on Saturdaymornings that bottling was not done "we have the crew in there and they wash up the machines... they do a thorough job of cleaning ... that is all they do on Saturday mornings when wedo not bottle," and that on this Saturday that Brooks was discharged, "I am not sure whetherwe were bottling that day or not," or whether Brooks' machine "was running" that morning"or whether it was just a clean up job." Brooks, who had testified as a witness for theGeneral Counsel, was not asked about thisAs Ferst recounted the happenings of that morning,as relatesto Brooks, he claims tohave watched Brooks pretty closely from 10 o'clock until noon. Ferst said he went to thebasement "around 10:00 o'clock" but didn't see Brooks on the machine and that he "wentlooking for him"; he went first into the lockerroom but didn't find Brooks there and thenwent upstairs and found Brooks there "talking to some of the boys on the first floor"; heasked Brooks what he was doing "up here" and "why don't you get on your machine", Brooks"never said nothing" but "in a sulky, sneery way, went back to the basement." Ferst'couldnot recall whom Brooks was talking with. At one point Ferst said that 15 minutes later helooked"through from the first floor down to the basement"to seeif Brooks was at hismachine, and Brooks was not there whereupon he "went down to the basement" and found 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrooks standing in the lockerroom smoking and told Brooks "he had been cautioned aboutthat on numerous occasions, and we certainly wasn't going to put up with that no more." Atanother point Ferst said he did not know what time it was when he found Brooks smokingin the lockerroom but imagined it was "about 10:30 or so." Ferst said he did not "thinkthere was anybody else in the lockerroom at the time"; however, he added that he "mighthave caught him" (Brooks) smoking "twice that morning, I don't know." Continuing hisaccount.Ferst said, "Then about 11:00 o'clock or 11:30, I found him upstairs again awayfrom his machine, and I sent him back down " Ferst had no idea how long Brooks had beenupstairs either of the times he claimed he found him there. "After that," Ferst said, "Iwent downstairs to see if he (Brooks) was finishing his work there, and talked to him." IfFerst's purpose on this purported trip to the basement was to see if Brooks had finished orproperly completed his work, as apparently he claimed, I assume he found that Brooks haddone so as nothing to the contrary is said. Ferst stated that it was at this time he toldBrooks, "Before you go home, I wish you would step in my office."Iquote now Ferst's testimony about what happened when Brooks came at the noon quittingtime to his office:He came in the office and I told him, "Tom it looks like you are dissatisfied with every-thing aroundhere and Mr.Sargeant has been complaining on you and telling me aboutyou for sometime,thatwhenever he says anything to you,you just give him a sneerylook and walk away from him and don'tdo what he wants you to do." I said, "I thinkmaybe the best thing is for you to quit If you don't quit,we will have to terminate yourservices anyway,because we are not going to put up with this kind of thing.You aredisrupting the whole thing in the basement,and we just can't put up with you." He(Brooks)said,"Well give me my money."Thats all. I went and got his money.Itwill be noted that Ferst,according to his own testimony,did not tell Brooks, and doesnot now claim,that he was discharging,or that he did discharge,him because,as Ferstclaimed,he had two times that morning caught Brooks for a very few minutes at most, sofar as any measure of time appears,away from his machine,which is not shown to havebeen in operation at the time,and caught him once standing in the lockerroom smoking,rather the only cause mentioned or claimed was that Sargeant had complained that wheneverhe said anything to Brooks that Brooks would"just give him a sneery look and walk awayfrom him"and not do what Sargeant wanted him to do, and apparently that was the"kind ofthing" to which Ferst purportedly related his statement that"we are not going to put upwith this kind of thing.You are disrupting the whole thing in the basement,and we just can'tput up with you." However,when l recallwhat Brooks had accomplished in enlisting practicallythe whole group of colored basement workers in the Union,and his leadership of them in theUnion campaign,the query springs to mind whether in fact that was what Ferst referred toandmeant in accusing Brooks of"disrupting the whole thing in the basement"because ofwhich "we just can't put up with you." That was the most recent activity of Brooks and hadbeen going on for nearly a month continuing unabated to this very time,and the circumstancesheretofore related indicate it was resented by Ferst.This is further buttressed by Sargeant'stestimony to the effect that such complaints as he made along the line here mentioned, as wellas any other complaints he claims to have had or to have made, if any he did in fact make,about Brooks'work or attitude,and the grounds therefor which he assigned,were all made,and occurred,more than 2 months before this date and according to Sargeant,and evenother testimony of Ferst, no purported complaints against Brooks had been made, nor had thepurported grounds therefor existed,for 2 months or more before the date of Brooks'discharge.Anyway itisclear enough,as first stated, that Ferst did not even claim that 1 ground forthe discharge of Brooks was that he purportedly caught Brooks away from his machine on 2occasions thatmorning,and that such really occurred is dubious.Brooks as a witness fortheGeneral Counsel was not asked about that when cross-examined on his version of theevents of the morning of his discharge,nor was he recalled after Ferst had testified as awitness for Respondent.However,in relating what occurred and his contacts with Ferstthat day Brooks mentioned only that Ferst came into the locker room just as he(Brooks)48 The Union campaign with which Brooks had been prominently and influentially identified,particularly as the leader of the colored workers, had by now been going on approximately1month. COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.541puta cigarette in his mouth, and that later at Ferst's request he went to Ferst's officeWilliam Trice, the man who, at the times material here, worked on the soaking machinewith Brooks, said that it was his recollection that "we was cleaning up" the Saturday morningBrooks was discharged; however, they may have "bottled" awhile but shut down the machinessaid he did not remember Brooks being away from his place of work that morning, except 1time when Brooks went to the restroom and was gone about 5 minutes. Sargeant,Brooks'immediate foreman, who was present in the basement did not see Brooks away from hismachine the day he was discharged and apparently knew nothing about such purported absenceor absences, and did not report, or have any occasion to report, Brooks to Ferst that dayfor anything. In fact Sargeant was not consulted about Brooks' discharge and did not evenknow he had been discharged until sometime in the evening of the day he was discharged whenFerst "told me I would have to put someone in his (Brooks') place, that he was gone," andthat that did not call his "attention to anything Thomas Brooks had done that day," nor did herelate Brooks' discharge, and apparently Ferst did not so advise him, to anything Brooks hador had not done that day, or which had occurred that day.The facts last above related tend to lend credence to Brooks' own version of his dischargeand the events of that morning preceding it. As related by Brooks, he went into the locker-room "to get some money to get some coke out of the machine", there were other basementworkers in the lockerroom at the time; he was at his locker and "had just put a cigarette"in his mouth but did not remember whether he had yet lighted it when Ferst came in thelockerroom, Ferst said, "Watch those cigarettes," and he discarded his cigarette, the otherbasement workers "ran out as soon as (Ferst) came in the door"; Ferst "walked over to theurinal" and then "came back" and told him (Brooks) that before he left "to come up in his(Ferst's) office, he wanted to see me."Brooks' account of what occurred and was said when he went, at the noon quitting time, toFerst's office follows:"He told me, "I have to tell you something that I hate to tell you." I said, "What is it?"He said, "Well I am going to ask you to quit your job, I want you to resign." I said, "Ican't do that. I need my job I don't have any other one to go to . . I can't quit my job."So he said, "Well, I will have to ask you to do it, they keep on riding me." . . . I askedhim, "Is there anything wrong with my work? "He said, "No, I haven't had any complaintsabout you," and"If you go any place and look for a job, I will recommend you." I askedhim why was it that he was firing me. He said, "Nothing, I just have to let you go. Theykeep pushing me and I have to get rid of you I may have to get rid of a whole lot ofthem."49 So I sat there and we looked at each other for awhile, and he would keep sayingthe same thing over, so I said, "Well at this rate, I guess I may as well go on home "I consider Brooks a credible witness, based in part upon my observation of, and impressionabout, him on the witness stand, and too upon the consistency of much of his testimony on ma-terialmatters, when his testimony is taken as a whole, with, and its corroboration by, factsand circumstances either admitted by Respondent's own supervisors, or established by thetestimony of other witnesses, and also by the application of the recognized tests of credibilitytohis testimony, and in view of this, and my already expressed dubiousness about Ferst'stestimony generally, I credit Brooks' testimony about his discharge as being, in his crude wayof telling it, substantially accurate. Thus accepting substantially Brooks' version, it will benoted that, as did Miller in discharging Kamenish, Ferst here refused to assign any specificreason, ground, or cause for discharging Brooks, merely saying that "they" were pushing him"to let" Brooks "go," and he had "to get rid" of Brooks, at the time admitting that he had nocomplaints about Brooks' work and even offering to give Brooks a favorable recommendation.Conclusion about the Discharge of Thomas BrooksConsidering the background here of a series of unfair labor practices resorted to byRespondent in an effort to obstruct and defeat the formation of a Union in its plant, andBrooks' active and influential part in the Union campaign about which, by the date of hisdischarge, or well before, Respondent knew, together with the summary discharge of Brookswith no bona fide cause therefor at the time assigned, or at the hearing shown, it follows, as49 This was understood by Brooks to refer to the colored basement workers. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe whole trend of the evidence about,or bearing upon,Brooks' employment,Union activities,and discharge,and the innumerable circumstances emerging along the way, indicate, thatthe only reasonable conclusion I can make is that he was discharged because of his Unionactivities,in violation of Section 8 (a) (3) of the Act.M. Respondent's contention concerning compliance with Section9 (f), (g), and (h) of the ActCiting N. L. R. B. v. Wiltse, d/b/a Ann Arbor Press, 188 F 2d 917 (C. A. 6) (85 NLRB 58),certiorari denied,342 U. S.859, I denied prior to the hearing,by written order,Respondent'sprehearingmotion to dismiss the complaint because same did not allege that at thetimes the charges were filed and the complaint issued, the three labor organizationsnamed in the complaint, and the officers of each, had complied with Section 9 (f), (g),and (h) of the Act Thereafter by its answer and various oral motions, and offers ofproof,during the hearing Respondent sought to litigate the question of compliance bythesaidlabororganizations,and the officers thereof, with subsections (I), (g), and(h)ofSection 9 of the Act, and to have the complaint dismissed because the GeneralCounsel had not alleged and offered proof of such'compliance.Ithaving been preliminar-ily determined, by and through the administrative processes and procedures of the Board,that each of said labor organizations, and the officers thereof, had duly and timely com-pliedwith the requirements of said subsections,Iheld, in conformity with the numerousand uniform decisions of the Board, that such compliance was a matter for administrativedeterminationby theBoard, and was not litigableby theparties in this proceeding.Lion OilCompany, 76 NLRB 565; Pauls Valley Milling Company, 82 NLRB 1266; The Red RockCompany, 84 NLRB 521, N. L. R B. v. Red Rock Co., 187 F. 2d 76 (C. A. 5), cert. denied,341U.S.950;Mine Safety Appliances Company, 85 NLRB 290; Tanners Association ofFulton County, 87 NLRB 211, Comfort Spring Corporation, 90 NLRB 173, Intertown Corporation,90 NLRB.1145.The Act does not, as a condition to the exercise of the Board's jurisdiction,require pleading and proof by the General Counsel that the labor organization filing thecharge, and national or international labor organizations of which it is an affiliate or aconstituentunit,and the officers of all such labor organizations have complied with therequirements of Section 9 (1), (g), and(h) of the Act. Wiltse,d/b/a Ann Arbor Press,supra;Law and Son v. N. L. R. B., 192 F. 2d 236 (C. A. 10), N. L. R. B. v. Greensboro Coca ColaBottlingCompany, 180 F 2d 840 (C. A. 4); N. L. R. B. v. Vulcan Forging Company, 188F.2d 927 (C. A. 6), N. L. R. B. v. L F. Sales Company, 188 F. 2d 931 (C. A. 6), McCombMfg. Company, 95 NLRB 596, EdwardsBros.,Inc., 95 NLRB 1451.Inmaking its administrative determination of compliance the Board found, necessarilyso, that all individuals holding positions designated as offices by the constitution and bylawsof the respective labor organizations herein, to which Section 9 (f), (g), and(h) applied,including the CIO, had duly complied with the requirements of subsection (h) by timelyfiling the non-Communist affidavit required by that subsection.Respondent alleged in itsanswer,and the General Counsel,in effect,admitted that at all material times one W. B.Taylor bore the title and was known as "regional director of the CIO for the Kentuckyregion."W. B. Taylor was not listed as an officer of, or as holding any position designatedor recognized as an office by the constitution or bylaws of the CIO, or the constitution andbylaws of the Brewery Workers Local Union or the Brewery WorkersInternational,and hadnot filed the non-Communist affidavit to which subsection(h) relates.Respondent offered toshow the functions performed by the said Taylor on behalf of the CIO as bearing upon thequestion of whether he was in fact or effect an officer of the CIO within the purview ofsaid subsection (h). I again held that the determination of whether the officers of the CIOhad complied with the requirements of that subsection was an administrativematter,and thatitdid not come within the province of this hearing to take evidence pro and con about thefunctions some individual,who was not designated or recognized by either its constitutionor bylaws as an officer of a labor organization,performed,or type of work he did on be-half of, or in the interest of, that organization and make a finding based thereon as to whetherhe should be considered,although not recognized by the organization itself as such, anofficer of such organization subject to the requirements of subsection(h). Sunbeam Corporation,89 NLRB 469.Further, "Under Section 102.13 (b) (3) of the National Labor Relations Board Rules andRegulations,only an individual holding a position identified as an office'by a labor organ- COCA-COLA BOTTLING COMPANY OF LOUISVILLE,INC.543ization's constitutionand bylawsis an 'officer'who needs to comply with the filing require-ments unless it can be shown that a labor organization had omitted the designation of aposition as an'office' in order to evade or circumvent the filing requirementsof the Act."Aerovox Corporation, 104 NLRB 246 No suchshowing was made or offered in this case, andthe administrative determinationthatall officers of the labor organizations herein involvedhave compliedwiththe filing requirementsof the Act stands.Finally,thismatter of compliance was disposed of inCase No.'9-RC-1235, 96 NLRB 1425,whicharose upon a representation petitionfiled bythe charging Union herein,where the Re-spondentCompany undertookto raise the same questions about compliancewhich it hasendeavoredto inject into this case,including that concerningW. B. Taylor.In its Decisionand Directionof Electionin that case, issued on November14, 1951,the Boardsaid:"Thefactof compliance"isamatter"for administrative determination"and is "not litigableby thepartiesMoreover the Board is administratively satisfied that the Petitioner ... isin compliance "N.Respondent's "Proposed Findings of Fact"Respondent has submitted five proposed findings of fact.All have been disposed of by thefindings I have hereinbefore made, and ruled against Respondent,wherefore each of saidproposed findings of fact must be, and hereby is, refused.IV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connectionwith the operations of the Respondent described in section I, above,have a close, intimate,and substantial relation to trade,traffic, and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in the unfair labor practicesset forthabove, itwill berecommendedthatitcease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that Respondentdiscriminated,within the meaning of Section 8 (a) (3) of theAct, inregard to the hire and tenure of employment of Delmar Hoagland,Frank Kamenish,andThomasBrooks, itwill,therefore,be recommendedthat,in order to effectuate thepurposes and policiesof the Act,Respondent offer eachof themimmediate and full rein-statementto hisformer or a substantially equivalent position,60without prejudice to hisseniority or other rightsand privileges,and make himwholefor any loss of payhe may havesuffered becauseof thediscrimination against him,by payment to him of a sum of moneyequal to the amounthe wouldnormallyhaveearned as wagesfrom thedate of his discrim-inatory discharge to the date of Respondent's offer of reinstatement,less his net earningsduring that period.Loss of payshall be computed on the basis of each separate calender quarter or portionthereofduring the period fromthe discriminatorydischargeto the dateof a proper offerof reinstatement.The quarterlyperiods, herein'called quarters,shall beginwith the firstday of January, April, July, and October. Loss of pay of each ofsaid discriminatees shallbe determinedby deductingfrom the sum equalto that whichhe would normally have earnedforeach suchquarter, or portion thereof,his net earnings, if any,in otheremploymentduring that period.Earnings in one particular quarter shalt have no effect upon the back-pay liabilityfor any other quarter.F.W.Woolworth Company,90 NLRB 289 It will alsobe recommendedthat Respondent,upon reasonable request,make available to the Board anditsagents,for examination and copying,all payroll and other records pertinent to a deter-mination ofthe amountsof back pay due.Since Respondenthas, inthe manner herein found, restrained,coerced, and interfered withits employeesin the exerciseof their rightsunder theAct, and has discriminatedwith regardto the hireand tenure of employment of three of its said employees,and sincethe attitude of50 "Former position wherever possible,but ifsuch a position is no longer in existencethen to a substantially equivalent position."The ChaseNational Bank ofthe City of NewYork. San Juan,Puerto Rico,Branch,65 NLRB 827. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposition by Respondent to the purposes and policiesof the Act, as disclosed by theevidenceand said unlawfulconduct,is such as to indicatethe likelihoodof similar and other unfairlabor practices being directed against its said employeesin the event they shouldcontinue,or again seek,to exercisetheir rightsunderthe Act,the remedy appliedshouldbe coextensivewith suchthreat.Therefore,in order to make more effective the interdependent guarantees ofSection 7,to prevent a recurrence of unfair labor practices,and therebyminimize industrialstrife whichburdens and obstructs commerce,and thus effectuate the policiesof the Act, Ishall recommendthatRespondent cease and desist from in any manner infringing upon therights guaranteed employees in Section7 of the Act.Upon the basis of theforegoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The operationsofRespondent constitute and affect commercewithin themeaning ofSection 2 (6) and(7) of the Act.2.TheUnion is a labor organizationwithin themeaningof Section 2 (5) of the Act.3.By discriminatingin regardto the hireand tenureof employment of Delmar Hoagland,Frank Kamenish, and Thomas Brooks, therebydiscouragingmembership in a labor organ-ization,Respondent has engaged in and is engaging in unfair labor practicesin violation ofSection 8(a) (3) of the Act.4.By theaforesaid discrimination, as well as other conductabove specifically set forthand found,Respondent has interfered with, restrained,and coerced its employees in theexerciseof rightsguaranteedto them by Section 7 of the Act,and has engaged in and isengaging in unfair labor practices in violation of Section8 (a) (1) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices affectingcommercewithin the meaningof Section2 (6) and(7) of the Act.[Recommendations omitted from publication]F. L. JACOBS COMPANY, DANVILLE DIVISIONandLODGE710, INTERNATIONAL ASSOCIATION OF MACHINISTS,AMERICAN FEDERATION OF LABOR,Petitioner.Case No.13-RC-3770. April 23, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hubert J. Sigal,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of the Employer's employees within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act for thefollowing reasons:The Petitioner seeks to represent as a separate craft unittool and die makers at the Employer'sDanville plant. The108 NLRB No. 85.